                   Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 1 of 137


 Fill in this information to identify your case and this filing:
 Debtor 1             Bryan                    L.O.                     Ardoin
                      First Name               Middle Name              Last Name

 Debtor 2            Sherry                    Denise                   Scott
 (Spouse, if filing) First Name                Middle Name              Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number          19-36682                                                                                                    Check if this is an
 (if known)
                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
          No. Go to Part 2.
          Yes. Where is the property?

2.   Add the dollar value of the portion you own for all of your entries from Part 1, including any
     entries for pages you have attached for Part 1. Write that number here.............................................................                     $0.00


 Part 2:        Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

         No
         Yes

3.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Kia                          Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    Optima
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2015                                                                      entire property?                       portion you own?
                                                            Debtor 1 and Debtor 2 only
Approximate mileage: 48,585                                 At least one of the debtors and another            $12,500.00                               $12,500.00
Other information:
2015 Kia Optima (approx. 48,585                             Check if this is community property
miles)                                                      (see instructions)

3.2.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Toyota                       Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    4 Runner
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2010
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Approximate mileage: 125,658                                At least one of the debtors and another            $15,200.00                               $15,200.00
Other information:
2010 Toyota 4 Runner (approx.                               Check if this is community property
125,658 miles)                                              (see instructions)




Official Form 106A/B                                                 Schedule A/B: Property                                                                  page 1
                    Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 2 of 137


Debtor 1         Bryan L.O. Ardoin
Debtor 2         Sherry Denise Scott                                                                 Case number (if known)         19-36682

4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................            $27,700.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               Kitchen utensils and dishware $200, kitchen table and chairs $55, sofa $250,                                          $1,485.00
                                loveseat $140, lamps $40, 3 beds $600, dresser $55, towels and linens $145

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............
                               Tv $175, laptop $200, printer $40, 3 cell phones $600, iPad $100                                                      $1,115.00


8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
           Yes. Describe............
                               Books, pictures, decorations                                                                                              $70.00


9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments
           No
           Yes. Describe............
                               Misc sports equipment                                                                                                     $45.00


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
           No
           Yes. Describe............
                               1 Sig Sauer 45 pistol $450, 1 Ruger 9mm pistol $280                                                                     $730.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
           No
           Yes. Describe............


12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
           No
           Yes. Describe............




Official Form 106A/B                                                 Schedule A/B: Property                                                                page 2
                         Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 3 of 137


Debtor 1          Bryan L.O. Ardoin
Debtor 2          Sherry Denise Scott                                                                                                   Case number (if known)                    19-36682

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............


14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                          $3,445.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                             Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                             portion you own?
                                                                                                                                                                                             Do not deduct secured
                                                                                                                                                                                             claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

            No
            Yes..............................                    Institution name:

             17.1.        Checking account:                      Checking account, Bank of America xxx-0031                                                                                                             $2.00
             17.2.        Checking account:                      Checking account, BBVA Compass Bank                                                                                                           $1,173.00
             17.3.        Checking account:                      Checking account, Shell FCU                                                                                                                            $5.00
             17.4.        Savings account:                       Savings account, BBVA Compass Bank                                                                                                                    $23.00
             17.5.        Other financial account: Online Bank Account, American Express Serve                                                                                                                    $122.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
            No
            Yes.............................. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
            No
            Yes. Give specific
            information about
            them...............................................
                                               Name of entity:                                                                                               % of ownership:

                                                  dba Glitter & Shimmer Event services (no assets)                                                                   100%                                               $1.00




Official Form 106A/B                                                                         Schedule A/B: Property                                                                                                     page 3
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 4 of 137


Debtor 1         Bryan L.O. Ardoin
Debtor 2         Sherry Denise Scott                                                                  Case number (if known)    19-36682

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.             Type of account:            Institution name:
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                        Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific     Debtors spouse own the domain name:                                                                                   $75.00
           information about them www.glitterandshimmereventservices.com

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them

Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information                                                                                      Federal:
           about them, including whether
           you already filed the returns                                                                                       State:
           and the tax years.....................................
                                                                                                                               Local:




Official Form 106A/B                                                         Schedule A/B: Property                                                       page 4
                      Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 5 of 137


Debtor 1        Bryan L.O. Ardoin
Debtor 2        Sherry Denise Scott                                                         Case number (if known)     19-36682

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                                 Alimony:

                                                                                                          Maintenance:

                                                                                                          Support:

                                                                                                          Divorce settlement:

                                                                                                          Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
           No
           Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           No
           Yes. Name the insurance
           company of each policy
           and list its value................   Company name:                            Beneficiary:                     Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
           No
           Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
           No
           Yes. Describe each claim..............
                                             Lawsuit against the City of Port Lavaca, Texas and Individually,                          $38,624.00
                                                  Juan Obregon and John Does 1-2 stemming from the wrongful
                                                  Public Intoxication arrest of Bryan Ardoin on August 27, 2018.
                                                  Claim for personal injury and damages as a result of the malice,
                                                  gross incompetance and deliberate indifference of defendants.
                                                  The value of this claim has not been determined. However, for
                                                  disclosure purposes only, the debtor has valued this claim at
                                                  $38,624.00, as this is the maximum allowable exemption
                                                  available for this claim. The valuation placed on this claim in
                                                  these schedules does not limit the actual value of the claim in any
                                                  way. The debtor understands that if the actual recovery for this
                                                  claim exceeds $38,624.00, then Debtor must immediately notify
                                                  the Chapter 7 Trustee and the Debtor's attorney immediately.
                                                  Additionally, Debtor understands that any amount received for
                                                  this claim which exceeds $38,624.00 shall be made payable to
                                                  the Chapter 7 Trustee for distribution to unsecured creditors.

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
           No
           Yes. Describe each claim..............




Official Form 106A/B                                              Schedule A/B: Property                                                      page 5
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 6 of 137


Debtor 1         Bryan L.O. Ardoin
Debtor 2         Sherry Denise Scott                                                                                 Case number (if known)             19-36682

35. Any financial assets you did not already list

            No
            Yes. Give specific information Debtor Sherry Scott interest in oil royalty                                                                                     $2,000.00
                                                       Chesapeake Energy, Wildhorse Resources Management Co LLC

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................    $42,025.00


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................


41. Inventory

            No
            Yes. Describe................


42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 6
                        Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 7 of 137


Debtor 1          Bryan L.O. Ardoin
Debtor 2          Sherry Denise Scott                                                                                Case number (if known)             19-36682

44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................          $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................


48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................


50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................


51. Any farm- and commercial fishing-related property you did not already list

            No
            Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................          $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 7
                         Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 8 of 137


Debtor 1           Bryan L.O. Ardoin
Debtor 2           Sherry Denise Scott                                                                                        Case number (if known)                19-36682


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

             No
             Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                                           $0.00


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................            $0.00

56. Part 2: Total vehicles, line 5                                                                                  $27,700.00

57. Part 3: Total personal and household items, line 15                                                               $3,445.00

58. Part 4: Total financial assets, line 36                                                                         $42,025.00

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................             $73,170.00              property total                 +          $73,170.00


63. Total of all property on Schedule A/B.                                                                                                                                                    $73,170.00
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                    page 8
                     Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 9 of 137


 Fill in this information to identify your case:
 Debtor 1             Bryan               L.O.                   Ardoin
                      First Name          Middle Name            Last Name
 Debtor 2            Sherry               Denise                 Scott
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number          19-36682                                                                                       amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                         $12,500.00                     $0.00           11 U.S.C. § 522(d)(2)
2015 Kia Optima (approx. 48,585 miles)                                            100% of fair market
                                                                                  value, up to any
Line from Schedule A/B:       3.1
                                                                                  applicable statutory
                                                                                  limit

Brief description:                                         $15,200.00                     $0.00           11 U.S.C. § 522(d)(2)
2010 Toyota 4 Runner (approx. 125,658                                             100% of fair market
miles)                                                                            value, up to any
Line from Schedule A/B: 3.2                                                       applicable statutory
                                                                                  limit




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
                     Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 10 of 137


Debtor 1      Bryan L.O. Ardoin
Debtor 2      Sherry Denise Scott                                                    Case number (if known)   19-36682

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $1,485.00                $1,485.00          11 U.S.C. § 522(d)(3)
Kitchen utensils and dishware $200,                                          100% of fair market
kitchen table and chairs $55, sofa $250,                                     value, up to any
loveseat $140, lamps $40, 3 beds $600,                                       applicable statutory
dresser $55, towels and linens $145                                          limit
Line from Schedule A/B:  6

Brief description:                                      $1,115.00                $1,115.00          11 U.S.C. § 522(d)(3)
Tv $175, laptop $200, printer $40, 3 cell                                    100% of fair market
phones $600, iPad $100                                                       value, up to any
Line from Schedule A/B:  7                                                   applicable statutory
                                                                             limit

Brief description:                                       $70.00                    $70.00           11 U.S.C. § 522(d)(3)
Books, pictures, decorations                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $45.00                    $45.00           11 U.S.C. § 522(d)(5)
Misc sports equipment                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     9
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $730.00                  $730.00           11 U.S.C. § 522(d)(5)
1 Sig Sauer 45 pistol $450, 1 Ruger 9mm                                      100% of fair market
pistol $280                                                                  value, up to any
Line from Schedule A/B:  10                                                  applicable statutory
                                                                             limit

Brief description:                                       $122.00                  $122.00           11 U.S.C. § 522(d)(5)
Online Bank Account, American Express                                        100% of fair market
Serve                                                                        value, up to any
Line from Schedule A/B: 17.5                                                 applicable statutory
                                                                             limit

Brief description:                                        $2.00                     $2.00           11 U.S.C. § 522(d)(5)
Checking account, Bank of America xxx-                                       100% of fair market
0031                                                                         value, up to any
Line from Schedule A/B: 17.1                                                 applicable statutory
                                                                             limit

Brief description:                                      $1,173.00                $1,173.00          11 U.S.C. § 522(d)(5)
Checking account, BBVA Compass Bank                                          100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    17.2
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $23.00                    $23.00           11 U.S.C. § 522(d)(5)
Savings account, BBVA Compass Bank                                           100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    17.4
                                                                             applicable statutory
                                                                             limit



Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
                     Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 11 of 137


Debtor 1      Bryan L.O. Ardoin
Debtor 2      Sherry Denise Scott                                                    Case number (if known)   19-36682

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                        $5.00                     $5.00           11 U.S.C. § 522(d)(5)
Checking account, Shell FCU                                                  100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    17.3
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $1.00                     $1.00           11 U.S.C. § 522(d)(5)
dba Glitter & Shimmer Event services (no                                     100% of fair market
assets)                                                                      value, up to any
Line from Schedule A/B: 19                                                   applicable statutory
                                                                             limit

Brief description:                                       $75.00                    $75.00           11 U.S.C. § 522(d)(5)
Debtors spouse own the domain name:                                          100% of fair market
www.glitterandshimmereventservices.co                                        value, up to any
m                                                                            applicable statutory
Line from Schedule A/B: 26                                                   limit

Brief description:                                     $38,624.00               $15,000.00          11 U.S.C. § 522(d)(11)(D)
Lawsuit against the City of Port Lavaca,                                     100% of fair market
Texas and Individually, Juan Obregon and                                     value, up to any
John Does 1-2 stemming from the                                              applicable statutory
wrongful Public Intoxication arrest of                                       limit
Bryan Ardoin on August 27, 2018. Claim
for personal injury and damages as a
result of the malice, gross incompetance
and deliberate indifference of defendants.
The value of this claim has not been
determined. However, for disclosure
purposes only, the debtor has valued this
claim at $38,624.00, as this is the
maximum allowable exemption available
for this claim. The valuation placed on
this claim in these schedules does not
limit the actual value of the claim in any
way. The debtor understands that if the
actual recovery for this claim exceeds
$38,624.00, then Debtor must immediately
notify the Chapter 7 Trustee and the
Debtor's attorney immediately.
Additionally, Debtor understands that any
amount received for this claim which
exceeds $38,624.00 shall be made
payable to the Chapter 7 Trustee for
distribution to unsecured creditors.
(1st exemption claimed for this asset)
Line from Schedule A/B:   33




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
                     Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 12 of 137


Debtor 1      Bryan L.O. Ardoin
Debtor 2      Sherry Denise Scott                                                    Case number (if known)   19-36682

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                     $38,624.00               $23,624.00          11 U.S.C. § 522(d)(5)
Lawsuit against the City of Port Lavaca,                                     100% of fair market
Texas and Individually, Juan Obregon and                                     value, up to any
John Does 1-2 stemming from the                                              applicable statutory
wrongful Public Intoxication arrest of                                       limit
Bryan Ardoin on August 27, 2018. Claim
for personal injury and damages as a
result of the malice, gross incompetance
and deliberate indifference of defendants.
The value of this claim has not been
determined. However, for disclosure
purposes only, the debtor has valued this
claim at $38,624.00, as this is the
maximum allowable exemption available
for this claim. The valuation placed on
this claim in these schedules does not
limit the actual value of the claim in any
way. The debtor understands that if the
actual recovery for this claim exceeds
$38,624.00, then Debtor must immediately
notify the Chapter 7 Trustee and the
Debtor's attorney immediately.
Additionally, Debtor understands that any
amount received for this claim which
exceeds $38,624.00 shall be made
payable to the Chapter 7 Trustee for
distribution to unsecured creditors.
(2nd exemption claimed for this asset)
Line from Schedule A/B:   33

Brief description:                                      $2,000.00                $2,000.00          11 U.S.C. § 522(d)(5)
Debtor Sherry Scott interest in oil royalty                                  100% of fair market
Chesapeake Energy, Wildhorse Resources                                       value, up to any
Management Co LLC                                                            applicable statutory
Line from Schedule A/B: 35                                                   limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 4
                    Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 13 of 137


                                                 UNITED STATES BANKRUPTCY COURT
                                                    SOUTHERN DISTRICT OF TEXAS
                                                         HOUSTON DIVISION
  IN RE: Bryan L.O. Ardoin                                                                 CASE NO       19-36682
         Sherry Denise Scott
                                                                                           CHAPTER       7

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)

Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                  Scheme Selected: Federal
                                                                Gross             Total          Total         Total Amount   Total Amount
No.     Category                                        Property Value    Encumbrances          Equity               Exempt    Non-Exempt


1.      Real property                                          $0.00               $0.00        $0.00                 $0.00         $0.00

3.      Motor vehicles (cars, etc.)                       $27,700.00          $36,087.00        $0.00                 $0.00         $0.00

4.      Water/Aircraft, Motor Homes,                           $0.00               $0.00        $0.00                 $0.00         $0.00
        Rec. veh. and access.

6.      Household goods and furnishings                    $1,485.00               $0.00    $1,485.00            $1,485.00          $0.00

7.      Electronics                                        $1,115.00               $0.00    $1,115.00            $1,115.00          $0.00

8.      Collectibles of value                                 $70.00               $0.00       $70.00                $70.00         $0.00

9.      Equipment for sports and hobbies                      $45.00               $0.00       $45.00                $45.00         $0.00

10.     Firearms                                             $730.00               $0.00      $730.00               $730.00         $0.00

11.     Clothes                                                $0.00               $0.00        $0.00                 $0.00         $0.00

12.     Jewelry                                                $0.00               $0.00        $0.00                 $0.00         $0.00

13.     Non-farm animals                                       $0.00               $0.00        $0.00                 $0.00         $0.00

14.     Unlisted pers. and household items-                    $0.00               $0.00        $0.00                 $0.00         $0.00
        incl. health aids

16.     Cash                                                   $0.00               $0.00        $0.00                 $0.00         $0.00

17.     Deposits of money                                  $1,325.00               $0.00    $1,325.00            $1,325.00          $0.00

18.     Bonds, mutual funds or publicly                        $0.00               $0.00        $0.00                 $0.00         $0.00
        traded stocks

19.     Non-pub. traded stock and int.                         $1.00               $0.00        $1.00                 $1.00         $0.00
        in businesses

20.     Govt. and corp. bonds and other                        $0.00               $0.00        $0.00                 $0.00         $0.00
        instruments

21.     Retirement or pension accounts                         $0.00               $0.00        $0.00                 $0.00         $0.00

22.     Security deposits and prepayments                      $0.00               $0.00        $0.00                 $0.00         $0.00

23.     Annuities                                              $0.00               $0.00        $0.00                 $0.00         $0.00

24.     Interests in an education IRA                          $0.00               $0.00        $0.00                 $0.00         $0.00

25.     Trusts, equit. or future int. (not in line 1)          $0.00               $0.00        $0.00                 $0.00         $0.00

26.     Patents, copyrights, and other                        $75.00               $0.00       $75.00                $75.00         $0.00
        intellectual prop.
27.     Licenses, franchises, other                            $0.00               $0.00        $0.00                 $0.00         $0.00
        general intangibles

28.     Tax refunds owed to you                                $0.00               $0.00        $0.00                 $0.00         $0.00
                    Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 14 of 137


                                             UNITED STATES BANKRUPTCY COURT
                                                SOUTHERN DISTRICT OF TEXAS
                                                     HOUSTON DIVISION
  IN RE: Bryan L.O. Ardoin                                                                 CASE NO       19-36682
         Sherry Denise Scott
                                                                                           CHAPTER       7

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                              Continuation Sheet # 1
Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                  Scheme Selected: Federal
                                                           Gross                  Total          Total         Total Amount   Total Amount
No.     Category                                   Property Value         Encumbrances          Equity               Exempt    Non-Exempt


29.     Family support                                     $0.00                   $0.00         $0.00               $0.00          $0.00

30.     Other amounts someone owes you                     $0.00                   $0.00         $0.00               $0.00          $0.00

31.     Interests in insurance policies                    $0.00                   $0.00         $0.00               $0.00          $0.00

32.     Any int. in prop. due you from                     $0.00                   $0.00         $0.00               $0.00          $0.00
        someone who has died

33.     Claims vs. third parties, even                $38,624.00                   $0.00    $38,624.00          $38,624.00          $0.00
        if no demand

34.     Other contin. and unliq. claims                    $0.00                   $0.00         $0.00               $0.00          $0.00
        of every nature

35.     Any financial assets you did                   $2,000.00                   $0.00     $2,000.00           $2,000.00          $0.00
        not already list

38.     Accounts rec. or commissions you                   $0.00                   $0.00         $0.00               $0.00          $0.00
        already earned

39.     Office equipment, furnishings,                     $0.00                   $0.00         $0.00               $0.00          $0.00
        and supplies

40.     Mach., fixt., equip., bus. suppl.,                 $0.00                   $0.00         $0.00               $0.00          $0.00
        tools of trade

41.     Inventory                                          $0.00                   $0.00         $0.00               $0.00          $0.00

42.     Interests in partnerships or                       $0.00                   $0.00         $0.00               $0.00          $0.00
        joint ventures

43.     Customer and mailing lists, or                     $0.00                   $0.00         $0.00               $0.00          $0.00
        other compilations

44.     Any business-related property not                  $0.00                   $0.00         $0.00               $0.00          $0.00
        already listed

47.     Farm animals                                       $0.00                   $0.00         $0.00               $0.00          $0.00

48.     Crops--either growing or harvested                 $0.00                   $0.00         $0.00               $0.00          $0.00

49.     Farm/fishing equip., impl., mach.,                 $0.00                   $0.00         $0.00               $0.00          $0.00
        fixt., tools

50.     Farm and fishing supplies, chemicals,              $0.00                   $0.00         $0.00               $0.00          $0.00
        and feed

51.     Farm/commercial fishing-related prop.              $0.00                   $0.00         $0.00               $0.00          $0.00
        not listed

53.     Any other property of any kind not                 $0.00                   $0.00         $0.00               $0.00          $0.00
        already listed

                    TOTALS:                           $73,170.00              $36,087.00    $45,470.00          $45,470.00          $0.00
                   Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 15 of 137


                                             UNITED STATES BANKRUPTCY COURT
                                                SOUTHERN DISTRICT OF TEXAS
                                                     HOUSTON DIVISION
  IN RE: Bryan L.O. Ardoin                                                                        CASE NO       19-36682
         Sherry Denise Scott
                                                                                                  CHAPTER       7

                           SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                                  Continuation Sheet # 2




Surrendered Property:
The following property is to be surrendered by the debtor. Although this property is NOT exempt, it is NOT considered "non-exempt" for purposes
of this analysis. The below listed items are to be returned to the lienholder.

  Property Description                                                                       Market Value                    Lien             Equity

Real Property
(None)
Personal Property
(None)


                   TOTALS:                                                                            $0.00                  $0.00                $0.00


Non-Exempt Property by Item:
The following property, or a portion thereof, is non-exempt.

  Property Description                                                     Market Value              Lien           Equity       Non-Exempt Amount

Real Property
(None)
Personal Property
(None)


                   TOTALS:                                                          $0.00            $0.00           $0.00                    $0.00




                                                                   Summary
            A. Gross Property Value (not including surrendered property)                                               $73,170.00

            B. Gross Property Value of Surrendered Property                                                                   $0.00

            C. Total Gross Property Value (A+B)                                                                        $73,170.00

            D. Gross Amount of Encumbrances (not including surrendered property)                                       $36,087.00

            E. Gross Amount of Encumbrances on Surrendered Property                                                           $0.00

            F. Total Gross Encumbrances (D+E)                                                                          $36,087.00

            G. Total Equity (not including surrendered property) / (A-D)                                               $45,470.00

            H. Total Equity in surrendered items (B-E)                                                                        $0.00

            I. Total Equity (C-F)                                                                                      $45,470.00

            J. Total Exemptions Claimed                        (Wild Card Used: $27,800.00, Available: $0.00)          $45,470.00

            K. Total Non-Exempt Property Remaining (G-J)                                                                      $0.00
                      Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 16 of 137


  Fill in this information to identify your case:
  Debtor 1             Bryan                 L.O.                   Ardoin
                       First Name            Middle Name            Last Name

  Debtor 2            Sherry                 Denise                 Scott
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

  Case number          19-36682                                                                                        Check if this is an
  (if known)
                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                       12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
        creditor's name.                                                                 value of collateral    claim                  If any

  2.1                                            Describe the property that
                                                 secures the claim:                            $17,847.00              $12,500.00            $5,347.00
Arivo Acceptance
Creditor's name
                                                 2015 Kia Optima
102 W Motor Park Ave
Number       Street


                                                 As of the date you file, the claim is: Check all that apply.
                                                     Contingent
Sandy                    UT      84070               Unliquidated
City                     State   ZIP Code
                                                     Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Purchase Money
   to a community debt
Date debt was incurred           02/2019         Last 4 digits of account number        9     3    5    1




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                              $17,847.00

Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                           page 1
                    Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 17 of 137


Debtor 1      Bryan L.O. Ardoin
Debtor 2      Sherry Denise Scott                                                         Case number (if known)      19-36682

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.2                                         Describe the property that
                                              secures the claim:                            $18,240.00              $15,200.00         $3,040.00
OTR Fund I, LLC                               2010 Toyota 4 Runner
Creditor's name
1305 Wycliff Ave Ste 104
Number     Street
Dallas, TX, 75207-6212
                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
                                                  Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Purchase Money
   to a community debt
Date debt was incurred          09/2018       Last 4 digits of account number        5     6    2    2




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $18,240.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                          $36,087.00

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 2
                      Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 18 of 137


  Fill in this information to identify your case:
  Debtor 1             Bryan                 L.O.                   Ardoin
                       First Name            Middle Name            Last Name

  Debtor 2            Sherry                 Denise                 Scott
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

  Case number          19-36682                                                                                         Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1                                                                                               $11,988.00         $11,988.00                 $0.00
Attorney General
Priority Creditor's Name                                   Last 4 digits of account number
Phillip Emerson, AAG                                       When was the debt incurred?
Number       Street
6161 Savoy, Suite 320                                      As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
Houston                         TX      77036                  Disputed
City                            State   ZIP Code
Who incurred the debt? Check one.                          Type of PRIORITY unsecured claim:
     Debtor 1 only                                            Domestic support obligations
     Debtor 2 only                                            Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                               Claims for death or personal injury while you were
     At least one of the debtors and another                  intoxicated
     Check if this claim is for a community debt              Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
                      Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 19 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                       Case number (if known)       19-36682

  Part 1:        Your PRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the                      Total claim        Priority         Nonpriority
previous page.                                                                                                    amount           amount


   2.2                                                                                           $40,122.00           $11,255.00    $28,867.00
IRS
Priority Creditor's Name                               Last 4 digits of account number
Centralized Insolvency Operation                       When was the debt incurred?
Number       Street
P.O. Box 7346                                          As of the date you file, the claim is: Check all that apply.
                                                           Contingent
                                                           Unliquidated
Philadelphia                PA      19101-7346             Disputed
City                        State   ZIP Code
Who incurred the debt? Check one.                      Type of PRIORITY unsecured claim:
     Debtor 1 only                                        Domestic support obligations
     Debtor 2 only                                        Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                           Claims for death or personal injury while you were
     At least one of the debtors and another              intoxicated
     Check if this claim is for a community debt          Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                          page 2
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 20 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                              Case number (if known)      19-36682

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                          $1,762.00
Ad Astra Recovery Serv                                      Last 4 digits of account number         0 9        1     6
Nonpriority Creditor's Name
                                                            When was the debt incurred?           09/2013
7330 W 33rd Street North
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Wichita                         KS      67205
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Collection Attorney
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                          $5,400.00
Albert Coleman                                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
7529 Sundown Dr
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Houston                         TX      77028
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Outstanding debt
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 3
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 21 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.3                                                                                                                                  $215.00
Ambit                                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 660462
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75266-0462
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                                $7,585.00
American Credit Acceptance                               Last 4 digits of account number      1 0 0           1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/16/2013
961 E Main St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Spartanburg                   SC      29302
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Repossession Deficiency
Is the claim subject to offset?
     No
     Yes

   4.5                                                                                                                                  $693.00
Ars Account Resolution                                   Last 4 digits of account number      1 8        8    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2016
1643 Nw 136 Ave Ste 100
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Sunrise                       FL      33323
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 4
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 22 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.6                                                                                                                                  $457.00
Ars Account Resolution                                   Last 4 digits of account number      6 2        5    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/2016
1643 Nw 136 Ave Ste 100
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Sunrise                       FL      33323
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes

   4.7                                                                                                                                   $75.00
Baptist Hospital                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
3080 College St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Beaumont                      TX      77701
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                                  $595.00
BBVA Compass Bank                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 10566
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Birmingham                    AL      35296
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 5
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 23 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.9                                                                                                                                  $320.00
Brilliant Energy Elect                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
800 Wilcrest Dr Suite 109
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77042
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.10                                                                                                                                  $873.00
Cac Financial Corp                                       Last 4 digits of account number      1 8        6    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2019
2601 Nw Expwy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Oklahoma City                 OK      73112
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes

  4.11                                                                                                                                  $814.00
Cac Financial Corp                                       Last 4 digits of account number      0 6        3    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/2018
2601 Nw Expwy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Oklahoma City                 OK      73112
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Account
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 6
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 24 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.12                                                                                                                                  $114.00
Centerpoint Energy Srv                                   Last 4 digits of account number      6 0        5    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2015
Po Box 1700
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77251
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Utililty Bill
Is the claim subject to offset?
     No
     Yes

  4.13                                                                                                                                    $0.00
Ces/panhandl                                             Last 4 digits of account number      5 9 2           1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/27/1999
C/o Acs
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Utica                         NY      13501
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Educational
Is the claim subject to offset?
     No
     Yes

  4.14                                                                                                                                  $232.00
Change Happens CDC                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
3353 Elgin St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77004
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 7
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 25 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.15                                                                                                                                  $300.00
Choice Recovery                                          Last 4 digits of account number      6 4        9    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2017
1550 Old Henderson Rd St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Columbus                      OH      43220
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes

  4.16                                                                                                                                    $0.00
Christus Medical Group                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 844757
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75284-4757
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical bill
Is the claim subject to offset?
     No
     Yes

  4.17                                                                                                                                  $758.00
Christus St Joseph                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
2830 Calder Ave
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Beaumont                      TX      77702
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical bill
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 8
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 26 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.18                                                                                                                                $1,226.00
Cmre. 877-572-7555                                       Last 4 digits of account number      2 1        0    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/2018
3075 E Imperial Hwy Ste
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Brea                          CA      92821
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes

  4.19                                                                                                                                $4,000.00
College Street Used Cars                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
8390 College St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Beaumont                      TX      77707
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.20                                                                                                                                  $222.00
Comcast                                                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 660618
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75266-0618
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 9
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 27 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.21                                                                                                                                   $57.00
Compass Point Emerg Phys                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 99099
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Las Vegas                     NV      89193-9085
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical bill
Is the claim subject to offset?
     No
     Yes

  4.22                                                                                                                                    $0.00
Dept of Education / Sallie Mae                           Last 4 digits of account number      0 2        2    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2009
Po Box 9635
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Wilkes Barre                  PA      18773
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Educational
Is the claim subject to offset?
     No
     Yes

  4.23                                                                                                                                $5,000.00
Dr Mehuran Huque                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
2019 Shaver St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Pasadena                      TX      77502
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 10
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 28 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.24                                                                                                                                $2,550.00
Drive Time                                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
6335 Southwest Freeway
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77074
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Repossession Deficiency
Is the claim subject to offset?
     No
     Yes

  4.25                                                                                                                                  $125.00
Entergy                                                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 60138
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
New Orleans                   LA      70160-0138
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.26                                                                                                                                  $500.00
Enterprise Rent-A-Car                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1206 N Memorial Fwy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Nederland                     TX      77627
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 11
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 29 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.27                                                                                                                                  $252.00
Excellence Emergency Room                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
15119 Wallisville Rd #100
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77049
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical bill
Is the claim subject to offset?
     No
     Yes

  4.28                                                                                                                             $182,232.00
Fed Loan Serv                                            Last 4 digits of account number      0 0        0    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        06/2011
Pob 60610
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Harrisburg                    PA      17106
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Educational
Is the claim subject to offset?
     No
     Yes

  4.29                                                                                                                                  $525.00
First Convience Bank                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 937
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Killeen                       TX      76540-0937
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 12
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 30 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.30                                                                                                                                  $123.00
Fitness Connection                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 680768
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77268-0768
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.31                                                                                                                                  $158.00
Guarantee Loan                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
4310 OST Suite E
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77021
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.32                                                                                                                                    $0.00
Guarantee Loan Service                                   Last 4 digits of account number      6 2 0           0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        06/30/2017
2211 Spencer Hwy Ste C
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Pasadena                      TX      77504
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Note Loan
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 13
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 31 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.33                                                                                                                                  $300.00
Guarantee Loan Service                                   Last 4 digits of account number      8 8        1    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        06/2019
2211 Spencer Hwy Ste C
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Pasadena                      TX      77504
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Note Loan
Is the claim subject to offset?
     No
     Yes

  4.34                                                                                                                                  $525.00
Guarantee Loan Service                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
2211 Spencer Hwy Ste C
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Pasadena                      TX      77504
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.35                                                                                                                                $1,400.00
Gulf Credit Union                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
5140 W Parkway St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Groves                        TX      77619
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 14
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 32 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.36                                                                                                                                  $209.00
Gulf Imaging Assoc                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 4346 Dept 864
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77210
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.37                                                                                                                                  $268.00
Hillcrest Davidson & A                                   Last 4 digits of account number      2 6        1    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2019
715 N Glenville Dr Ste 4
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Richardson                    TX      75081
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes

  4.38                                                                                                                                  $850.00
Home Furniture                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
2230 FM 365
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Nederland                     TX      77627
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 15
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 33 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.39                                                                                                                                  $252.00
Houston Healthcare SE                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 406787
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Atlanta                       GA      30384
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.40                                                                                                                              $17,450.00
John C Stennis Mem Hospital                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
14365 Hwy 16
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dekalb                        MS      39328
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical bill
Is the claim subject to offset?
     No
     Yes

  4.41                                                                                                                                  $815.00
JP Morgan Chase                                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
7610 West Washington St.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Indianapolis                  IN      46231
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 16
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 34 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.42                                                                                                                                  $325.00
Just Energy                                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
5333 Westheimer Rd #450
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77056
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.43                                                                                                                                  $252.00
Liberty Power                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1901 West Cypress Crk Rd Ste 600
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Fort Lauderdale               FL      33309
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.44                                                                                                                                  $786.00
Loanstar Finance                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
918 Mercury Dr
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77029
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 17
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 35 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.45                                                                                                                                  $652.00
Loanstar Title Loans                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
2924 FM 365
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Nederland                     TX      77627
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.46                                                                                                                                    $0.00
Mechanics Bank Fka Crb                                   Last 4 digits of account number      1 0        0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2015
Po Box 25805
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Santa Ana                     CA      92799
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Automobile
Is the claim subject to offset?
     No
     Yes

  4.47                                                                                                                                  $848.00
Memorial Hermann                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 4370
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77210-4370
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 18
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 36 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.48                                                                                                                                  $688.00
Midwest Recovery Syste                                   Last 4 digits of account number      1 4        4    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        05/2019
514 Earth City Plaza
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Earth City                    MO      63045
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes

  4.49                                                                                                                                    $0.00
Navient Solutions Inc                                    Last 4 digits of account number      0 8        2    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2000
Po Box 9500
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Wilkes Barre                  PA      18773
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Educational
Is the claim subject to offset?
     No
     Yes

  4.50                                                                                                                                  $255.00
NCJ                                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 3023
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Hutchinson                    KS      67504
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 19
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 37 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.51                                                                                                                                  $941.00
Neches Federal Credit Union                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1955 Dowlen Road
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Beaumont                      TX      77706
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.52                                                                                                                                    $0.00
Nelnet Loans                                             Last 4 digits of account number      5 7        9    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/1998
Po Box 82561
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Lincoln                       NE      68501
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Educational
Is the claim subject to offset?
     No
     Yes

  4.53                                                                                                                                  $255.00
New Start Auto                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1000 N Central Expressway
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Richardson                    TX      75080
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 20
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 38 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.54                                                                                                                                $1,912.00
Online Collections                                       Last 4 digits of account number      7 0        0    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2018
Pob 1489
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Winterville                   NC      28590
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes

  4.55                                                                                                                                  $809.00
Online Collections                                       Last 4 digits of account number      1 8        6    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        06/2019
Pob 1489
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Winterville                   NC      28590
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes

  4.56                                                                                                                                  $729.00
Online Collections                                       Last 4 digits of account number      6 9        5    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2018
Pob 1489
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Winterville                   NC      28590
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 21
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 39 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.57                                                                                                                                $3,752.00
OTR Fund                                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1305 Wycliff Ave Suite 140
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75207
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Repossession Deficiency
Is the claim subject to offset?
     No
     Yes

  4.58                                                                                                                                  $819.00
Paramount Recovery Sys                                   Last 4 digits of account number      7 9        1    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2018
Po Box 23369
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Waco                          TX      76702
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes

  4.59                                                                                                                                  $685.00
Port Arthur Teachers FCU                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
3001 Jimmy Johnson Blvd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Port Arthur                   TX      77642
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 22
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 40 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.60                                                                                                                                  $365.00
Power Finance of TX                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
5301 Hollister Ste 100
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77040
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.61                                                                                                                                  $222.00
Reliant Energy                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 3765
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77253-3765
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Utililty Bill
Is the claim subject to offset?
     No
     Yes

  4.62                                                                                                                                $3,592.00
Sequium Asset Solution                                   Last 4 digits of account number      2 9        5    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        05/2019
1130 Northchase Pkwy Se
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Marietta                      GA      30067
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 23
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 41 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.63                                                                                                                                $1,155.00
Settlers Cove Apts                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
4045 Tradway Rd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Beaumont                      TX      77706
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Broken lease
Is the claim subject to offset?
     No
     Yes

  4.64                                                                                                                                  $917.00
Shell FCU                                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
301 E 13th St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Deer Park                     TX      77536-3297
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.65                                                                                                                                   $28.00
Sound Phys Emerg Med                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 748996
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Los Angeles                   CA      90074
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 24
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 42 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.66                                                                                                                                  $146.00
Southwest Credit Syste                                   Last 4 digits of account number      1 3        1    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2019
4120 International Pkwy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Carrollton                    TX      75007
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes

  4.67                                                                                                                                  $125.00
Spectrum                                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1460 Calder Ave
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Beaumont                      TX      77702
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.68                                                                                                                                  $326.00
Sprint Wireless                                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 4191
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Winfield                      IL      60190-7000
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 25
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 43 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.69                                                                                                                                  $203.00
Stream Energy                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 192746
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75219
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.70                                                                                                                                   $27.00
Synergy Radiology Assoc                                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 88087
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Chicago                       IL      60680-1087
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical bill
Is the claim subject to offset?
     No
     Yes

  4.71                                                                                                                                  $325.00
T-Mobile                                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 742596
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Cincinnati                    OH      45274
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 26
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 44 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.72                                                                                                                                    $0.00
Texan Credit                                             Last 4 digits of account number          7 8         4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/25/2013
Po Box 130
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Timpson                       TX      75975
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Note Loan
Is the claim subject to offset?
     No
     Yes

  4.73                                                                                                                                  $183.00
Texas Children's Urgent Care                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 847116
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75284
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.74                                                                                                                                $1,155.00
The Avenue Apts                                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
2900 Nederland Ave
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Nedeland                      TX      77627
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 27
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 45 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.75                                                                                                                                  $678.00
The Medical Center SE TX                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 27434
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Salt Lake City                UT      84127
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.76                                                                                                                                $1,044.00
United Energy Cu                                         Last 4 digits of account number      0 1        4    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2016
8790 Fm 1960 Bypass Rd W
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Humble                        TX      77338
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Unsecured
Is the claim subject to offset?
     No
     Yes

  4.77                                                                                                                                  $475.00
United Energy Cu                                         Last 4 digits of account number      0 9        9    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/2016
8790 Fm 1960 Bypass Rd W
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Humble                        TX      77338
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Unsecured
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 28
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 46 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.78                                                                                                                                   $20.00
United Energy Cu                                         Last 4 digits of account number      0 7        9    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/2016
8790 Fm 1960 Bypass Rd W
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Humble                        TX      77338
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Deposit Related
Is the claim subject to offset?
     No
     Yes

  4.79                                                                                                                                    $0.00
Us Dep Ed                                                Last 4 digits of account number      1 8 9           9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        06/27/2011
Po Box 5609
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Greenville                    TX      75403
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Educational
Is the claim subject to offset?
     No
     Yes

  4.80                                                                                                                                  $359.00
Verizon Wireless                                         Last 4 digits of account number      0 0        0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2013
National Recovery Operations
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Minneapolis                   MN      55426
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Unknown Loan Type
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 29
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 47 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.81                                                                                                                                $1,222.00
Villas at Colt Run                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
7600 East Houston Road
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77028
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Broken lease
Is the claim subject to offset?
     No
     Yes

  4.82                                                                                                                                  $206.00
Virtuoso Sourcing Grou                                   Last 4 digits of account number      4 9        7    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/2018
4500 Cherry Creek Drive South
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Denver                        CO      80246
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes

  4.83                                                                                                                                  $362.00
Woodforest Bank                                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 24459
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77229
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 30
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 48 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)       19-36682

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.84                                                                                                                                  $632.00
World Finance                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
2231 Center St Suite C
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Deer Park                     TX      77536
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.85                                                                                                                                  $321.00
World Finance Corporat                                   Last 4 digits of account number      4 0        0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/2019
3226 Nogalitos Ste 102
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
San Antonio                   TX      78225
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Secured
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 31
                      Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 49 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)    19-36682

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


Ace Cash Advance                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1919 Blanding Blvd                                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Jacksonville                    FL      32210
City                            State   ZIP Code


Ace Cash Express                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
3634 Garth Rd                                               Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Baytown                         TX      77521
City                            State   ZIP Code


Ace Cash Express                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1231 Greenway Plza #700                                     Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Irving                          TX      75038
City                            State   ZIP Code


ACS Primary Care                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
3585 Ridge Park Dr.                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Akron                           OH      44333-8203
City                            State   ZIP Code


Advance America                                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
453 Uvalde Rd.                                              Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Houston                         TX      77015
City                            State   ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 32
                     Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 50 of 137


Debtor 1     Bryan L.O. Ardoin
Debtor 2     Sherry Denise Scott                                                    Case number (if known)    19-36682

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Advance America                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
12637 Westheimer Ste 200                             Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77077
City                        State   ZIP Code


AFJ Systems Inc                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 940694                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77094
City                        State   ZIP Code


Akron Billing Center                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
3585 Ridge Park Drive                                Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                   Collection Account                  Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Akron                       OH      44333
City                        State   ZIP Code


Allied Interstate                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
3200 Northline Ave., Suite 160                       Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                   Collecting for -                    Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Greensboro                  NC      27408
City                        State   ZIP Code


Allied Interstate                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 361597                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Columbus                    OH      43236-1598
City                        State   ZIP Code


Allstate Auto Insurance                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1514 FM #529                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77095
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 33
                     Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 51 of 137


Debtor 1     Bryan L.O. Ardoin
Debtor 2     Sherry Denise Scott                                                    Case number (if known)    19-36682

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Allstate County Mutual Ins                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 55126                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Boston                      MA      02205-0269
City                        State   ZIP Code


Alltran Financial LP                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 610                                           Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Sauk Rapids                 MN      56379
City                        State   ZIP Code


Alltran Financial LP                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 4044                                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Concord                     CA      94524-4044
City                        State   ZIP Code


American Credit Acceptance                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
961 E. Main St. 2nd Floor                            Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Spartanburg                 SC      29302
City                        State   ZIP Code


Amigo Energy                                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
777 Post Oak Blvd., Ste 700                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77056
City                        State   ZIP Code


ARA                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 4009                                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Shcaumbur                   IL      60168-4009
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 34
                      Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 52 of 137


Debtor 1      Bryan L.O. Ardoin
Debtor 2      Sherry Denise Scott                                                    Case number (if known)    19-36682

  Part 3:       List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

ARA                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 5002                                           Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number
Villa Park                   IL      60181
City                         State   ZIP Code


Ashlee Johnson (DSO)                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1116 Duff Dr                                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number
Port Arthur                  TX      77642
City                         State   ZIP Code


AT & T                                                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 5014                                           Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number
Carol Stream                 IL      60197-5014
City                         State   ZIP Code


AT&T                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 78225                                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number
Phoenix                      AZ      85062-8225
City                         State   ZIP Code


Bank of America                                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 2759                                           Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number
Jacksonville                 FL      32203-2759
City                         State   ZIP Code


Bank of America                                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 660933                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number
Dallas                       TX      75266-0933
City                         State   ZIP Code




Official Form 106E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                          page 35
                     Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 53 of 137


Debtor 1     Bryan L.O. Ardoin
Debtor 2     Sherry Denise Scott                                                    Case number (if known)    19-36682

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

BBVA Compass Bank                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
21015 Kuykendahl                                     Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                   Outstanding debt                    Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Spring                      TX      77379
City                        State   ZIP Code


Bella Vista Apts                                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
2700 Daisy Ashford                                   Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77082
City                        State   ZIP Code


Bridge Crest                                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 53087                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Phoeniz                     AZ      85072-3087
City                        State   ZIP Code


Cash Call Inc                                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1600 S Douglas Road                                  Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Anaheim                     CA      92806
City                        State   ZIP Code


Cash Store                                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
12626 Woodforest Suite A                             Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77015
City                        State   ZIP Code


Cash Store                                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1901 Gateway Dr., Ste 200                            Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Irving                      TX      75038
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 36
                     Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 54 of 137


Debtor 1     Bryan L.O. Ardoin
Debtor 2     Sherry Denise Scott                                                    Case number (if known)    19-36682

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Centerpoint Energy                                   On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 1700                                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77251
City                        State   ZIP Code


Central Credit Services LLC                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 1898                                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Saint Charles               MO      63302-1898
City                        State   ZIP Code


Chase Bank                                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 19600                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77224-9600
City                        State   ZIP Code


Christus St. Joseph Hospital                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 840963                                      Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Dallas                      TX      75284
City                        State   ZIP Code


CKS Financial                                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 2856                                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Chesapeake                  VA      23327-2856
City                        State   ZIP Code


Collins Asset Group                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
5725 Hwy. 290 W., Ste. 103                           Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Austin                      TX      78735
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 37
                     Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 55 of 137


Debtor 1     Bryan L.O. Ardoin
Debtor 2     Sherry Denise Scott                                                    Case number (if known)    19-36682

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Compass Bank                                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 192                                           Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Birmingham                  AL      35201
City                        State   ZIP Code


Conn's Appliances, Inc.                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Becket and Lee LLP                               Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
PO Box 3002                                                                              Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number       1    5    3    0
Malvern                     PA      19355-1245
City                        State   ZIP Code


Convergent Outsourcing                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Po Box 9004                                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Renton                      WA      98057
City                        State   ZIP Code


Credit Collection Serv                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
725 Canton Street                                    Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Norwood                     MA      02062
City                        State   ZIP Code


Credit Collection Serv                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
2 Wells Ave                                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Newton                      MA      02459
City                        State   ZIP Code


Credit Management Control                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 1408                                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Racine                      WI      53401-1408
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 38
                     Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 56 of 137


Debtor 1     Bryan L.O. Ardoin
Debtor 2     Sherry Denise Scott                                                    Case number (if known)    19-36682

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Diane Trautman, County Clerk                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
County Civil Court at Law No 1                       Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
201 Caroline, Suite 300                                                                  Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77002
City                        State   ZIP Code


Direct Energy                                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 660300                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Dallas                      TX      75266-0300
City                        State   ZIP Code


Enterprise Rent-A-Car                                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 842442                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Dallas                      TX      75284
City                        State   ZIP Code


Entrust Energy                                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 731396                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Dallas                      TX      75373-1396
City                        State   ZIP Code


ERC                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 23870                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Jacksonville                FL      32241-3870
City                        State   ZIP Code


Eronn A. Putman                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
2311 Canal Street Suite 126                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77003
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 39
                     Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 57 of 137


Debtor 1     Bryan L.O. Ardoin
Debtor 2     Sherry Denise Scott                                                    Case number (if known)    19-36682

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Farmers                                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 660665                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Dallas                      TX      75266
City                        State   ZIP Code


Farmers Insurance                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 149226                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Austin                      TX      78714-9226
City                        State   ZIP Code


Financial Corportation of America                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 203600                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Austin                      TX      78720-3600
City                        State   ZIP Code


First Cash Advance                                   On which entry in Part 1 or Part 2 did you list the original creditor?
Name
11631 SW Freeway, Ste 2                              Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77031
City                        State   ZIP Code


First Cash Advance                                   On which entry in Part 1 or Part 2 did you list the original creditor?
Name
4299 Highway One Ste A-1                             Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Rehoboth Beach              DE      19971
City                        State   ZIP Code


First Collection Service                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
10925 Otter Creek E Blvd                             Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Mabelvale                   AR      72103-1661
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 40
                     Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 58 of 137


Debtor 1     Bryan L.O. Ardoin
Debtor 2     Sherry Denise Scott                                                       Case number (if known)    19-36682

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

First Collection Service                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
10925 Otter Creek E Blvd                             Line            of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Mabelvale                   AR      72103-1661
City                        State   ZIP Code


First Convenience Bank                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
10411 North Freeway                                  Line            of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77037
City                        State   ZIP Code


FMA Alliance, Ltd.                                   On which entry in Part 1 or Part 2 did you list the original creditor?
Name
12339 Cutten Road                                    Line            of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                   Collecting for Memorial                Part 2: Creditors with Nonpriority Unsecured Claims
                                                     Hermann Hospital
                                                     Last 4 digits of account number
Houston                     TX      77066
City                        State   ZIP Code


Geico County Mutual                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 55126                                         Line            of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Boston                      MA      02205-5126
City                        State   ZIP Code


GEXA Energy                                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
20 Greenway Plaza, Ste 600                           Line            of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                   Utililty Bill                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Housotn                     TX      77046
City                        State   ZIP Code


Glass Mountain Capital LLC                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1930 Thoreau Dr. Ste 100                             Line            of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Schaumburg                  IL      60173
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                             page 41
                     Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 59 of 137


Debtor 1      Bryan L.O. Ardoin
Debtor 2      Sherry Denise Scott                                                   Case number (if known)    19-36682

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Greater Houston Emergency                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 200211                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77216
City                        State   ZIP Code


Green Mountain Energy                                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 660305                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Dallas                      TX      75266-0305
City                        State   ZIP Code


HCA Houston Med Cntr                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 740785                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Cincinnatti                 OH      45274-0785
City                        State   ZIP Code


Home Furniture                                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 6254                                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Carol Stream                IL      60197-6254
City                        State   ZIP Code


HRRG                                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 5406                                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Cincinnatti                 OH      45273-1942
City                        State   ZIP Code


HRRG                                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 459080                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Sunrise                     FL      33345-9080
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 42
                     Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 60 of 137


Debtor 1     Bryan L.O. Ardoin
Debtor 2     Sherry Denise Scott                                                    Case number (if known)    19-36682

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

IC Systems                                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
444 E Hwy 96                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
St Paul                     MN      55127
City                        State   ZIP Code


In The County Civil Court No 4                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
201 Caroline/ Suite 540                              Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77002
City                        State   ZIP Code


In the Justice Court                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Harris County, TX Prec 1, Place 2                    Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
1302 Preston Street                                                                      Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77002
City                        State   ZIP Code


Infinity County Mutual Insurance                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
5205 N O'Conner Blbd                                 Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
Suite 70                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Irving                      TX      75039
City                        State   ZIP Code


Lvnv Funding                                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 10497                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Greenville                  SC      29603
City                        State   ZIP Code


LVNV Funding LLC                                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 390846                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Minneapolis                 MN      55439
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 43
                     Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 61 of 137


Debtor 1     Bryan L.O. Ardoin
Debtor 2     Sherry Denise Scott                                                    Case number (if known)    19-36682

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Memorial Hermann                                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 201367                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77216
City                        State   ZIP Code


MHHS                                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
11800 Astoria Blvd.                                  Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77089
City                        State   ZIP Code


Money & More Advance                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1005 Terminal Way, Ste 110                           Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Reno                        NV      89502
City                        State   ZIP Code


North Houston Pathology Assoc                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
714 FM 1960 W #206                                   Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77090
City                        State   ZIP Code


North Houston Pathology Assoc.                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 421809                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77242-1809
City                        State   ZIP Code


Northland Group                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
7831 Glen Roy Road, Suite 350                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Edina                       MN      55439-3133
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 44
                     Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 62 of 137


Debtor 1     Bryan L.O. Ardoin
Debtor 2     Sherry Denise Scott                                                    Case number (if known)    19-36682

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Payday Loan of America                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
105 Robino Court, Suite 409                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                   Payday Loan                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Wilmington                  DE      19804
City                        State   ZIP Code


Portfolio Recov Assoc                                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
120 Corporate Blvd Ste 100                           Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                   Factoring Company                   Part 2: Creditors with Nonpriority Unsecured Claims
                                                     Account
                                                     Last 4 digits of account number       8    5    1    7
Norfolk                     VA      23502
City                        State   ZIP Code


Power Finance                                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
12605 East Fwy                                       Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77015
City                        State   ZIP Code


Progressive County Mutual Ins.                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Dept 0598                                            Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Carol Stream                IL      60132-0598
City                        State   ZIP Code


Public Storage                                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
4401 S. Tammarac Pkwy Ste B-101                      Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Denver                      CO      80237
City                        State   ZIP Code


Recovery Service Bureau                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 7369                                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Beaumont                    TX      77726-7369
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 45
                     Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 63 of 137


Debtor 1      Bryan L.O. Ardoin
Debtor 2      Sherry Denise Scott                                                   Case number (if known)    19-36682

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Safeco Insurance Co                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 5687                                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Denver                      CO      80217
City                        State   ZIP Code


Sage Capital Recovery                                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1040 Kings Hwy N.                                    Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Cherry Hill                 NJ      08034
City                        State   ZIP Code


Shell FCU                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 578                                           Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                   Purchase Money                      Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Deer Park                   TX      77536
City                        State   ZIP Code


Sprint PCS                                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 3427                                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Bloomington                 IL      61072
City                        State   ZIP Code


Sprint PCS                                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 361743                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Columbus                    OH      43236-1743
City                        State   ZIP Code


State Farm                                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
8900 Amberglen Blvd                                  Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Austin                      TX      78729-1110
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 46
                     Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 64 of 137


Debtor 1     Bryan L.O. Ardoin
Debtor 2     Sherry Denise Scott                                                    Case number (if known)    19-36682

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

TLRA                                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 650576                                      Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Dallas                      TX      75265-0576
City                        State   ZIP Code


TLRA                                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 650647                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
Dept 518                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Dallas                      TX      75265-0647
City                        State   ZIP Code


Triple A Auto Insurance                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 25036                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Santa Ana                   CA      92799-5036
City                        State   ZIP Code


TXU Electric                                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 660409                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Dallas                      TX      75266-0409
City                        State   ZIP Code


United Energy CU                                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 815909                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Dallas                      TX      75381-5909
City                        State   ZIP Code


USAA Insurance Co                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 33490                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
San Antonio                 TX      78265
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 47
                     Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 65 of 137


Debtor 1     Bryan L.O. Ardoin
Debtor 2     Sherry Denise Scott                                                    Case number (if known)    19-36682

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Verizon Wireless                                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 660108                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Dallas                      TX      75266-0108
City                        State   ZIP Code


Wells Fargo                                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1102 E Admiral Doyle Dr 7                            Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
New Iberia                  LA      70560
City                        State   ZIP Code


Wells Fargo                                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 93399                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Albuquequer                 NM      87199-3399
City                        State   ZIP Code


West Law Group PLLC                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
James West                                           Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
10223 Broadway, Suite P553                                                               Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Pearland                    TX      77584
City                        State   ZIP Code


West Law Group PLLC                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
957 NASA Parkway #503                                Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77058
City                        State   ZIP Code


World Finance                                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
3926 Avenue H #24                                    Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Rosenberg                   TX      77471
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 48
                 Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 66 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                     Case number (if known)        19-36682

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                               Total claim

Total claims      6a. Domestic support obligations                                                   6a.             $11,988.00
from Part 1
                  6b. Taxes and certain other debts you owe the government                           6b.             $40,122.00

                  6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                  6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                  6e. Total.     Add lines 6a through 6d.                                            6d.             $52,110.00




                                                                                                               Total claim

Total claims      6f.   Student loans                                                                6f.                     $0.00
from Part 2
                  6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                      that you did not report as priority claims

                  6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                      debts

                  6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +        $267,028.00


                  6j.   Total.   Add lines 6f through 6i.                                            6j.            $267,028.00




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                      page 49
                   Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 67 of 137


 Fill in this information to identify your case:
 Debtor 1             Bryan                 L.O.                   Ardoin
                      First Name            Middle Name            Last Name

 Debtor 2            Sherry                 Denise                 Scott
 (Spouse, if filing) First Name             Middle Name            Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number          19-36682                                                                                        Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.     Do you have any executory contracts or unexpired leases?
            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

          Person or company with whom you have the contract or lease                   State what the contract or lease is for

 2.1      Bella Vista Apts                                                             Apartment complex lease
          Name                                                                         Contract to be ASSUMED
          Houston, TX
          Number    Street




          City                                         State     ZIP Code




Official Form 106G                            Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
                 Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 68 of 137


 Fill in this information to identify your case:
 Debtor 1             Bryan                  L.O.                        Ardoin
                      First Name             Middle Name                 Last Name

 Debtor 2            Sherry                  Denise                      Scott
 (Spouse, if filing) First Name              Middle Name                 Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number          19-36682                                                                                          Check if this is an
 (if known)
                                                                                                                        amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?          (If you are filing a joint case, do not list either spouse as a codebtor.)
         No
         Yes

2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
          No. Go to line 3.
          Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
              No
              Yes
               In which community state or territory did you live?                   Texas     Fill in the name and current address of that person.

               Sherry Denise Scott
               Name of your spouse, former spouse, or legal equivalent
               14340 Wallisville Road Apt 2310
               Number        Street


               Houston                                         TX                77049
               City                                            State             ZIP Code

3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                                 Column 2: The creditor to whom you owe the debt

                                                                                                Check all schedules that apply:




Official Form 106H                                              Schedule H: Your Codebtors                                                            page 1
                    Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 69 of 137


 Fill in this information to identify your case:
     Debtor 1              Bryan                L.O.                   Ardoin
                           First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2              Sherry               Denise                 Scott                                    An amended filing
     (Spouse, if filing)   First Name           Middle Name            Last Name
                                                                                                                A supplement showing postpetition
     United States Bankruptcy Court for the:   SOUTHERN DISTRICT OF TEXAS
                                                                                                                chapter 13 income as of the following date:
     Case number           19-36682
     (if known)
                                                                                                                MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status             Employed                                           Employed
      with information about                                          Not employed                                       Not employed
      additional employers.
                                        Occupation             Manager                                            Home maker
      Include part-time, seasonal,
      or self-employed work.            Employer's name        Bilfinger Westcon Inc                              Part time event planner

      Occupation may include            Employer's address     PO Box 1735                                        dba Glitter & Shimmer Event services
      student or homemaker, if it                              Number Street                                      Number Street
      applies.
                                                                                                                  Houston, TX




                                                               Bismark                      ND       58502
                                                               City                         State    Zip Code     City                   State   Zip Code

                                        How long employed there?        2 weeks                                           15 years

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                    non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                  $5,720.00                  $0.00
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                      3.   +           $1,040.00                  $0.00

4.    Calculate gross income. Add line 2 + line 3.                                 4.               $6,760.00                  $0.00




Official Form 106I                                            Schedule I: Your Income                                                                page 1
                     Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 70 of 137


Debtor 1        Bryan L.O. Ardoin
Debtor 2        Sherry Denise Scott                                                                                              Case number (if known)    19-36682
                                                                                                                    For Debtor 1             For Debtor 2 or
                                                                                                                                             non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.              $6,760.00            $0.00
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.           $2,278.60                   $0.00
     5b. Mandatory contributions for retirement plans                                                       5b.               $0.00                   $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.               $0.00                   $0.00
     5d. Required repayments of retirement fund loans                                                       5d.               $0.00                   $0.00
     5e. Insurance                                                                                          5e.               $0.00                   $0.00
     5f. Domestic support obligations                                                                       5f.               $0.00                   $0.00
     5g. Union dues                                                                                         5g.               $0.00                   $0.00
     5h. Other deductions.
          Specify:                                                                                          5h. +                $0.00                $0.00
6.   Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                    6.            $2,278.60                   $0.00
     5g + 5h.
7.   Calculate total monthly take-home pay.                         Subtract line 6 from line 4.            7.            $4,481.40                   $0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.                  $0.00                $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                                             8b.                  $0.00               $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.                  $0.00             $277.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.                  $0.00               $0.00
     8e. Social Security                                                                                    8e.                  $0.00             $685.30
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.                  $0.00                $0.00
     8g. Pension or retirement income                                                                       8g.                  $0.00                $0.00
     8h. Other monthly income.
         Specify: Part time event planner                                                                   8h. +                $0.00             $250.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.                   $0.00           $1,212.30

10. Calculate monthly income. Add line 7 + line 9.                             10.     $4,481.40 +         $1,212.30 =                                                   $5,693.70
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                             11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                             12.            $5,693.70
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                   Combined
                                                                                                                                                                     monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           None.
           Yes. Explain:




Official Form 106I                                                               Schedule I: Your Income                                                                      page 2
                    Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 71 of 137


 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Bryan                  L.O.                   Ardoin                              An amended filing
                           First Name             Middle Name            Last Name                           A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2              Sherry                 Denise                 Scott
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    SOUTHERN DISTRICT OF TEXAS                                     MM / DD / YYYY
     Case number           19-36682
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                  No
                                               Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                         Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.                                                                                                                            No
                                                                                  Daughter                            15 years
                                                                                                                                           Yes
      Do not state the dependents'
                                                                                                                                           No
      names.                                                                      Daughter                            5 years
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
3.    Do your expenses include                        No
      expenses of people other than                   Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.                    $1,260.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.

      4b. Property, homeowner's, or renter's insurance                                                               4b.                     $41.00

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.

      4d. Homeowner's association or condominium dues                                                                4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
                  Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 72 of 137


Debtor 1      Bryan L.O. Ardoin
Debtor 2      Sherry Denise Scott                                                      Case number (if known)   19-36682
                                                                                                          Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                     5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                             6a.                    $285.00
     6b. Water, sewer, garbage collection                                                           6b.                     $78.00
     6c. Telephone, cell phone, Internet, satellite, and                                            6c.                    $298.00
         cable services
     6d. Other. Specify:                                                                            6d.

7.   Food and housekeeping supplies                                                                 7.                     $850.00
8.   Childcare and children's education costs                                                       8.                      $75.00
9.   Clothing, laundry, and dry cleaning                                                            9.                     $145.00
10. Personal care products and services                                                             10.                     $95.00
11. Medical and dental expenses                                                                     11.                     $65.00
12. Transportation. Include gas, maintenance, bus or train                                          12.                    $395.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                   13.                     $60.00
    magazines, and books
14. Charitable contributions and religious donations                                                14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                          15a.

     15b.   Health insurance                                                                        15b.

     15c.   Vehicle insurance                                                                       15c.                   $271.00
     15d.   Other insurance. Specify:                                                               15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                        16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1    Vehicle payment (1)                                       17a.                   $398.00
     17b.   Car payments for Vehicle 2    Vehicle payment (2)                                       17b.                   $368.00
     17c.   Other. Specify:                                                                         17c.

     17d.   Other. Specify:                                                                         17d.

18. Your payments of alimony, maintenance, and support that you did not report as                   18.                    $988.00
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).
     Child support
19. Other payments you make to support others who do not live with you.
    Specify:                                                                                        19.




 Official Form 106J                                        Schedule J: Your Expenses                                          page 2
                 Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 73 of 137


Debtor 1      Bryan L.O. Ardoin
Debtor 2      Sherry Denise Scott                                                              Case number (if known)   19-36682
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.    Mortgages on other property                                                                      20a.

    20b.    Real estate taxes                                                                                20b.

    20c.    Property, homeowner's, or renter's insurance                                                     20c.

    20d.    Maintenance, repair, and upkeep expenses                                                         20d.

    20e.    Homeowner's association or condominium dues                                                      20e.

21. Other. Specify:                                                                                          21.    +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.                  $5,672.00
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.                  $5,672.00

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.                  $5,693.70
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –              $5,672.00
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.                    $21.70

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                                  page 3
                     Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 74 of 137


 Fill in this information to identify your case:
 Debtor 1                Bryan                         L.O.                          Ardoin
                         First Name                    Middle Name                   Last Name

 Debtor 2            Sherry                            Denise                        Scott
 (Spouse, if filing) First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number             19-36682                                                                                                                         Check if this is an
 (if known)
                                                                                                                                                          amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)

     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................             $0.00


                                                                                                                                                                         $73,170.00
     1b. Copy line 62, Total personal property, from Schedule A/B......................................................................................................................................................


                                                                                                                                                                              $73,170.00
     1c. Copy line 63, Total of all property on Schedule A/B................................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                            $36,087.00
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                        $52,110.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +               $267,028.00
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                   Your total liabilities                         $355,225.00




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $5,693.70
     Copy your combined monthly income from line 12 of Schedule I....................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                  $5,672.00




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1
                  Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 75 of 137


Debtor 1      Bryan L.O. Ardoin
Debtor 2      Sherry Denise Scott                                                          Case number (if known)     19-36682


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                     $6,250.16


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                          $11,988.00


     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                  $40,122.00


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                               $0.00


     9d. Student loans. (Copy line 6f.)                                                                                $0.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as                       $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                  $0.00


     9g. Total.    Add lines 9a through 9f.                                                                     $52,110.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
                 Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 76 of 137


 Fill in this information to identify your case:
 Debtor 1           Bryan               L.O.                 Ardoin
                    First Name          Middle Name          Last Name

 Debtor 2            Sherry             Denise               Scott
 (Spouse, if filing) First Name         Middle Name          Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number        19-36682                                                                                  Check if this is an
 (if known)
                                                                                                              amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                      12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                 Attach Bankruptcy Petition Preparer's Notice,
                                                                                              Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.



    X /s/ Bryan L.O. Ardoin                                X /s/ Sherry Denise Scott
        Bryan L.O. Ardoin, Debtor 1                           Sherry Denise Scott, Debtor 2

        Date 12/11/2019                                       Date 12/11/2019
             MM / DD / YYYY                                        MM / DD / YYYY




Official Form 106Dec                        Declaration About an Individual Debtor's Schedules                                          page 1
                 Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 77 of 137


 Fill in this information to identify your case:
 Debtor 1            Bryan                   L.O.                 Ardoin
                     First Name              Middle Name          Last Name

 Debtor 2            Sherry                  Denise               Scott
 (Spouse, if filing) First Name              Middle Name          Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number         19-36682                                                                                        Check if this is an
 (if known)
                                                                                                                     amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                          04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
        Married
        Not married

2.   During the last 3 years, have you lived anywhere other than where you live now?
         No
         Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1:                                          Dates Debtor 1       Debtor 2:                                        Dates Debtor 2
                                                           lived there                                                           lived there
                                                                                       Same as Debtor 1                               Same as Debtor 1


        4045 Treadway Rd Apt 2104                          From     2016        9922 W Montgomery Rd                             From      2012
        Number      Street                                                      Number      Street
                                                           To       2018                                                         To        2018


        Beaumont                  TX                                            Houston                   TX      77088
        City                      State    ZIP Code                             City                      State   ZIP Code


3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
         No
         Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 1
                   Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 78 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                       Case number (if known)     19-36682

 Part 2:         Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           No
           Yes. Fill in the details.

                                                    Debtor 1                                        Debtor 2

                                                  Sources of income          Gross income          Sources of income         Gross income
                                                  Check all that apply.      (before deductions    Check all that apply.     (before deductions
                                                                             and exclusions                                  and exclusions

From January 1 of the current year until              Wages, commissions,            $64,585.00       Wages, commissions,            $11,525.00
the date you filed for bankruptcy:                    bonuses, tips                                   bonuses, tips
                                                      Operating a business                            Operating a business


For the last calendar year:                           Wages, commissions,            $77,813.00       Wages, commissions,            $16,331.00
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2018 )
                                  YYYY                Operating a business                            Operating a business


For the calendar year before that:                    Wages, commissions,            $69,858.00       Wages, commissions,            $17,077.00
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2017 )
                                  YYYY                Operating a business                            Operating a business

5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 2
                     Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 79 of 137


Debtor 1         Bryan L.O. Ardoin
Debtor 2         Sherry Denise Scott                                                          Case number (if known)      19-36682


  Part 3:         List Certain Payments You Made Before You Filed for Bankruptcy
6.     Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

           No.      Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                    "incurred by an individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                       No. Go to line 7.

                       Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                            total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                            child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                    * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                       No. Go to line 7.

                       Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                            creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                            Also, do not include payments to an attorney for this bankruptcy case.

                                                              Dates of       Total amount         Amount you          Was this payment for...
                                                              payment        paid                 still owe
Arivo Acceptance                                                                  $398.00            $17,847.00             Mortgage
Creditor's name                                                                                                             Car
                                                              Monthly
102 W Motor Park Ave                                                                                                        Credit card
Number     Street
                                                                                                                            Loan repayment
                                                                                                                            Suppliers or vendors
Sandy                               UT       84070                                                                          Other
City                                State    ZIP Code

                                                              Dates of       Total amount         Amount you          Was this payment for...
                                                              payment        paid                 still owe
Otr Fund I, Llc                                                                   $368.00            $18,240.00             Mortgage
Creditor's name                                                                                                             Car
                                                              Monthly
1305 Wycliff Ave Ste 104                                                                                                    Credit card
Number     Street
                                                                                                                            Loan repayment
Dallas, TX, 75207-6212
                                                                                                                            Suppliers or vendors
                                                                                                                            Other
City                                State    ZIP Code




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 3
                   Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 80 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                           Case number (if known)      19-36682
7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
     such as child support and alimony.

           No
           Yes. List all payments to an insider.

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments that benefited an insider.

 Part 4:         Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

           No
           Yes. Fill in the details.

Case title                                Nature of the case                          Court or agency                                Status of the case
United Energy FCU vs Sherry               Credit card debt lawsuit                    In the Justice Court
                                                                                                                                               Pending
Scott                                                                                 Court Name
                                                                                      Harris County, TX Prec 1, Place 2                        On appeal
                                                                                      Number     Street
Case number 171200284440                                                              1302 Preston Street                                      Concluded

                                                                                      Houston                    TX       77002
                                                                                      City                       State    ZIP Code


Case title                                Nature of the case                          Court or agency                                Status of the case
Sanmore Investments vs                    Broken lease                                In The County Civil Court No 4
                                                                                                                                               Pending
Sherry Scott                                                                          Court Name
                                                                                      201 Caroline/ Suite 540                                  On appeal
                                                                                      Number     Street
Case number 1099051                                                                                                                            Concluded

                                                                                      Houston                    TX       77002
                                                                                      City                       State    ZIP Code


Case title                                Nature of the case                          Court or agency                                Status of the case
Bryan Ardoin v. City of Port              Claim for damages stemming                  United States District Court, Southern
                                                                                                                                               Pending
Lavaca, Texas and Individually,           from the malice, gross                      District of Texas, Houston Division
Juan Obregon and John Does                incompetance and deliberate                 Court Name                                               On appeal
1-2                                       indifference of Defendants                  515 Rusk
                                          relating to the Public Intoxication         Number     Street                                        Concluded
Case number
                                          arrest of Bryan Ardoin on August
                                          27, 2018.                                   Houston                    TX       77002
                                                                                      City                       State    ZIP Code




Official Form 107                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
                   Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 81 of 137


Debtor 1         Bryan L.O. Ardoin
Debtor 2         Sherry Denise Scott                                                       Case number (if known)   19-36682
10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

           No
           Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

           No
           Yes

 Part 5:          List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

           No
           Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


           No
           Yes. Fill in the details for each gift or contribution.

 Part 6:          List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

           No
           Yes. Fill in the details.




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                      page 5
                     Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 82 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                         Case number (if known)     19-36682

  Part 7:        List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

           No
           Yes. Fill in the details.

                                                     Description and value of any property transferred          Date payment        Amount of
Christopher Todd Morrison, P.C.                                                                                 or transfer was     payment
Person Who Was Paid                                                                                             made

1306 Dorothy Street                                                                                                09/05/2019           $999.00
Number      Street




Houston                       TX       77008
City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You

                                                     Description and value of any property transferred          Date payment        Amount of
Abacus                                                                                                          or transfer was     payment
Person Who Was Paid                                                                                             made

                                                                                                                    11/2019             $25.00
Number      Street




Houston                       TX
City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 6
                   Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 83 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                       Case number (if known)     19-36682
18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
    Do not include gifts and transfers that you have already listed on this statement.


           No
           Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.

 Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.

           No
           Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

           No
           Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       No
       Yes. Fill in the details.

 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

           No
           Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
                      Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 84 of 137


Debtor 1        Bryan L.O. Ardoin
Debtor 2        Sherry Denise Scott                                                             Case number (if known)         19-36682

  Part 10:        Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

       Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
       hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
       including statutes or regulations controlling the cleanup of these substances, wastes, or material.
       Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
       utilize it or used to own, operate, or utilize it, including disposal sites.

       Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
       substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?

            No
            Yes. Fill in the details.
25. Have you notified any governmental unit of any release of hazardous material?
       No
       Yes. Fill in the details.

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

            No
            Yes. Fill in the details.

  Part 11:        Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                 A member of a limited liability company (LLC) or limited liability partnership (LLP)
                 A partner in a partnership
                 An officer, director, or managing executive of a corporation
                 An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.

                                                  Describe the nature of the business                 Employer Identification number
dba Glitter & Shimmer Event Services Part time event planner                                          Do not include Social Security number or ITIN.
Business Name
                                                                                                      EIN: 4     7 – 5         5    3     5   8   8    7
14340 Wallisville Rd Apt 200                      Name of accountant or bookkeeper
Number       Street
                                                                                                      Dates business existed

                                                                                                      From        2004             To   Present
Houston                    TX      77049
City                       State   ZIP Code




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 8
                   Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 85 of 137


Debtor 1       Bryan L.O. Ardoin
Debtor 2       Sherry Denise Scott                                                       Case number (if known)    19-36682
28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

           No
           Yes. Fill in the details below.

 Part 12:        Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



X /s/ Bryan L.O. Ardoin                                   X /s/ Sherry Denise Scott
   Bryan L.O. Ardoin, Debtor 1                                Sherry Denise Scott, Debtor 2

   Date       12/11/2019                                      Date     12/11/2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    No
    Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    No
    Yes. Name of person                                                                        Attach the Bankruptcy Petition Preparer's Notice,
                                                                                               Declaration, and Signature (Official Form 119).




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 9
                    Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 86 of 137


 Fill in this information to identify your case:
 Debtor 1              Bryan              L.O.                    Ardoin
                       First Name         Middle Name             Last Name

 Debtor 2            Sherry               Denise                  Scott
 (Spouse, if filing) First Name           Middle Name             Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number           19-36682                                                                                                Check if this is an
 (if known)
                                                                                                                               amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                               12/15

If you are an individual filing under chapter 7, you must fill out this form if:

     creditors have claims secured by your property, or

     you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:           List Your Creditors Who Hold Secured Claims

1.    For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
      fill in the information below.

      Identify the creditor and the property that is collateral           What do you intend to do with the          Did you claim the property
                                                                          property that secures a debt?              as exempt on Schedule C?

      Creditor's        Arivo Acceptance                                      Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    2015 Kia Optima                                       Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:


      Creditor's        OTR Fund I, LLC                                       Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    2010 Toyota 4 Runner                                  Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:




Official Form 108                         Statement of Intention for Individuals Filing Under Chapter 7                                     page 1
                Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 87 of 137


Debtor 1     Bryan L.O. Ardoin
Debtor 2     Sherry Denise Scott                                                     Case number (if known)    19-36682

 Part 2:      List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

    Describe your unexpired personal property leases                                                          Will this lease be assumed?

    Lessor's name:        Bella Vista Apts                                                                        No
    Description of leased Apartment complex lease                                                                 Yes
    property:



 Part 3:      Sign Below

   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
   personal property that is subject to an unexpired lease.

X /s/ Bryan L.O. Ardoin                               X /s/ Sherry Denise Scott
   Bryan L.O. Ardoin, Debtor 1                           Sherry Denise Scott, Debtor 2

   Date 12/11/2019                                       Date 12/11/2019
        MM / DD / YYYY                                        MM / DD / YYYY




Official Form 108                      Statement of Intention for Individuals Filing Under Chapter 7                                  page 2
              Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 88 of 137




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)



  This notice is for you if:
                                                                Chapter 7: Liquidation

     You are an individual filing for bankruptcy,
     and                                                               $245    filing fee
                                                                        $75    administrative fee
     Your debts are primarily consumer debts.                   +       $15    trustee surcharge
     Consumer debts are defined in 11 U.S.C. § 101(8)
                                                                       $335    total fee
     as "incurred by an individual primarily for a
     personal, family, or household purpose."
                                                                Chapter 7 is for individuals who have financial difficulty
                                                                preventing them from paying their debts and who are
                                                                willing to allow their non-exempt property to be used to
The types of bankruptcy that are available                      pay their creditors. The primary purpose of filing under
to individuals                                                  chapter 7 is to have your debts discharged. The
                                                                bankruptcy discharge relieves you after bankruptcy from
                                                                having to pay many of your pre-bankruptcy debts.
                                                                Exceptions exist for particular debts, and liens on
Individuals who meet the qualifications may file under one
                                                                property may still be enforced after discharge. For
of four different chapters of the Bankruptcy Code:
                                                                example, a creditor may have the right to foreclose a
                                                                home mortgage or repossess an automobile.
    Chapter 7 -- Liquidation
                                                                However, if the court finds that you have committed
    Chapter 11 -- Reorganization                                certain kinds of improper conduct described in the
                                                                Bankruptcy Code, the court may deny your discharge.
    Chapter 12 -- Voluntary repayment plan for family
                  farmers or fishermen                          You should know that the even if you file chapter 7 and
                                                                you receive a discharge, some debts are not discharged
                                                                under the law. Therefore, you may still be responsible to
    Chapter 13 -- Voluntary repayment plan for
                                                                pay:
                  individuals with regular income
                                                                     most taxes;
You should have an attorney review your                              most student loans;
decision to file for bankruptcy and the choice
of chapter.                                                          domestic support and property settlement obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                             page 1
               Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 89 of 137




    most fines, penalties, forfeitures, and criminal            for your state of residence and family size, depending
    restitution obligations; and                                on the results of the Means Test, the U.S. trustee,
                                                                bankruptcy administrator, or creditors can file a motion to
    certain debts that are not listed in your bankruptcy        dismiss your case under § 707(b) of the Bankruptcy
    papers.                                                     Code. If a motion is filed, the court will decide if your
                                                                case should be dismissed. To avoid dismissal, you may
You may also be required to pay debts arising from:             choose to proceed under another chapter of the
                                                                Bankruptcy Code.
    fraud or theft;
                                                                If you are an individual filing for chapter 7 bankruptcy, the
    fraud or defalcation while acting in breach of fiduciary
                                                                trustee may sell your property to pay your debts, subject
    capacity;
                                                                to your right to exempt the property or a portion of the
                                                                proceeds from the sale of the property. The property,
    intentional injuries that you inflicted; and
                                                                and the proceeds from property that your bankruptcy
    death or personal injury caused by operating a motor        trustee sells or liquidates that you are entitled to, is
    vehicle, vessel, or aircraft while intoxicated from         called exempt property. Exemptions may enable you to
    alcohol or drugs.                                           keep your home, a car, clothing, and household items or
                                                                to receive some of the proceeds if the property is sold.
If your debts are primarily consumer debts, the court can
dismiss your chapter 7 case if it finds that you have           Exemptions are not automatic. To exempt property, you
enough income to repay creditors a certain amount. You          must list it on Schedule C: The Property You Claim as
must file Chapter 7 Statement of Your Current Monthly           Exempt (Official Form 106C). If you do not list the
Income (Official Form 122A-1) if you are an individual filing   property, the trustee may sell it and pay all of the
for bankruptcy under chapter 7. This form will determine        proceeds to your creditors.
your current monthly income and compare whether your
income is more than the median income that applies in
your state.

If your income is not above the median for your state,
                                                                Chapter 11: Reorganization
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Calculation (Official Form                  $1,167    filing fee
122A-2).                                                               $550    administrative fee
                                                                +
If your income is above the median for your state, you must          $1,717    total fee
file a second form--the Chapter 7 Means Test Calculation
(Official Form 122A-2). The calculations on the form--          Chapter 11 is often used for reorganizing a business, but
sometimes called the Means Test-- deduct from your              is also available to individuals. The provisions of chapter
income living expenses and payments on certain debts to         11 are too complicated to summarize briefly.
determine any amount available to pay unsecured
creditors. If your income is more than the median income




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                               page 2
                 Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 90 of 137


        Read These Important Warnings

        Because bankruptcy can have serious long-term financial and legal consequences, including loss of
        your property, you should hire an attorney and carefully consider all of your options before you file.
        Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
        and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
        properly and protect you, your family, your home, and your possessions.

        Although the law allows you to represent yourself in bankruptcy court, you should understand that
        many people find it difficult to represent themselves successfully. The rules are technical, and a
        mistake or inaction may harm you. If you file without an attorney, you are still responsible for
        knowing and following all of the legal requirements.

        You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
        necessary documents.

        Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
        bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
        fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
        to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                Under chapter 13, you must file with the court a plan to
Chapter 12: Repayment plan for family farmers                   repay your creditors all or part of the money that you owe
            or fishermen                                        them, usually using your future earnings. If the court
                                                                approves your plan, the court will allow you to repay your
                                                                debts, as adjusted by the plan, within 3 years or 5 years,
        $200   filing fee                                       depending on your income and other factors.
+        $75   administrative fee
                                                                After you make all the payments under your plan, many
        $275   total fee
                                                                of your debts are discharged. The debts that are not
                                                                discharged and that you may still be responsible to pay
Similar to chapter 13, chapter 12 permits family farmers
                                                                include:
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.                                                        domestic support obligations,
                                                                     most student loans,
                                                                     certain taxes,
Chapter 13: Repayment plan for individuals with
            regular income                                           debts for fraud or theft,
                                                                     debts for fraud or defalcation while acting in a
                                                                     fiduciary capacity,
          $235    filing fee
    +      $75    administrative fee
                                                                     most criminal fines and restitution obligations,
          $310    total fee
                                                                     certain debts that are not listed in your bankruptcy
                                                                     papers,
Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
                                                                     certain debts for acts that caused death or personal
installments over a period of time and to discharge
                                                                     injury, and
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
                                                                     certain long-term secured debts.
dollar amounts set forth in 11 U.S.C. § 109.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                 page 3
              Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 91 of 137




                                                                A married couple may file a bankruptcy case together--
  Warning: File Your Forms on Time                              called a joint case. If you file a joint case and each
                                                                spouse lists the same mailing address on the
  Section 521(a)(1) of the Bankruptcy Code requires             bankruptcy petition, the bankruptcy court generally will
  that you promptly file detailed information about             mail you and your spouse one copy of each notice,
  your creditors, assets, liabilities, income, expenses         unless you file a statement with the court asking that
  and general financial condition. The court may                each spouse receive separate copies.
  dismiss your bankruptcy case if you do not file this
  information within the deadlines set by the
  Bankruptcy Code, the Bankruptcy Rules, and local
  rules of the court.                                           Understand which services you could
                                                                receive from credit counseling agencies
  For more information about the documents and
  their deadlines, go to:
                                                                The law generally requires that you receive a credit
  http://www.uscourts.gov/bkforms/bankruptcy_forms              counseling briefing from an approved credit counseling
  .html#procedure.                                              agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                case, both spouses must receive the briefing. With
                                                                limited exceptions, you must receive it within the 180
                                                                days before you file your bankruptcy petition. This
Bankruptcy crimes have serious                                  briefing is usually conducted by telephone or on the
consequences                                                    Internet.

    If you knowingly and fraudulently conceal assets or         In addition, after filing a bankruptcy case, you generally
    make a false oath or statement under penalty of             must complete a financial management instructional
    perjury--either orally or in writing--in connection with    course before you can receive a discharge. If you are
    a bankruptcy case, you may be fined, imprisoned, or         filing a joint case, both spouses must complete the
    both.                                                       course.

                                                                You can obtain the list of agencies approved to provide
    All information you supply in connection with a             both the briefing and the instructional course from:
    bankruptcy case is subject to examination by the
    Attorney General acting through the Office of the           http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html.
    U.S. Trustee, the Office of the U.S. Attorney, and
    other offices and employees of the U.S. Department          In Alabama and North Carolina, go to:
    of Justice.                                                 http://www.uscourts.gov/FederalCourts/Bankruptcy/Bankru
                                                                ptcyResources/ApprovedCreditAndDebtCounselors.aspx.

Make sure the court has your mailing
address                                                         If you do not have access to a computer, the clerk of the
                                                                bankruptcy court may be able to help you obtain the list.
The bankruptcy court sends notices to the mailing address
you list on Voluntary Petition for Individuals Filing for
Bankruptcy (Official Form 101). To ensure you receive
information about your case, Bankruptcy Rule 4002
requires that you notify the court of any changes in your
address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                              page 4
                       Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 92 of 137


B2030 (Form 2030) (12/15)
                                                          UNITED STATES BANKRUPTCY COURT
                                                             SOUTHERN DISTRICT OF TEXAS
                                                                  HOUSTON DIVISION
In re Bryan L.O. Ardoin                                                                                                             Case No.           19-36682
      Sherry Denise Scott
                                                                                                                                    Chapter            7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

     For legal services, I have agreed to accept.........................................................................................................
                                                                                                Fixed Fee:                          $999.00
     Prior to the filing of this statement I have received.............................................................................................
                                                                                                                                   $999.00
     Balance Due..............................................................................................................................................................
                                                                                                                                                        $0.00

2. The source of the compensation paid to me was:
                       Debtor                                    Other (specify)

3. The source of compensation to be paid to me is:
                       Debtor                                    Other (specify)

4.         I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

           I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;

     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
               Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 93 of 137


B2030 (Form 2030) (12/15)

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                           CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
   representation of the debtor(s) in this bankruptcy proceeding.


                   12/11/2019                         /s/ Christopher Morrison
                      Date                            Christopher Morrison                       Bar No. 24010250
                                                      Christopher Todd Morrison P.C.
                                                      1306 Dorothy St.
                                                      Houston, TX 77008
                                                      Phone: (713) 863-1001 / Fax: (713) 863-0024




    /s/ Bryan L.O. Ardoin                                           /s/ Sherry Denise Scott
   Bryan L.O. Ardoin                                               Sherry Denise Scott
                  Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 94 of 137


                                      UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF TEXAS
                                              HOUSTON DIVISION
  IN RE:   Bryan L.O. Ardoin                                                        CASE NO     19-36682
           Sherry Denise Scott
                                                                                   CHAPTER      7

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 12/11/2019                                          Signature    /s/ Bryan L.O. Ardoin
                                                                     Bryan L.O. Ardoin



Date 12/11/2019                                          Signature    /s/ Sherry Denise Scott
                                                                     Sherry Denise Scott
Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 95 of 137



                  Ace Cash Advance
                  1919 Blanding Blvd
                  Jacksonville, FL 32210



                  Ace Cash Express
                  1231 Greenway Plza #700
                  Irving, TX 75038



                  Ace Cash Express
                  3634 Garth Rd
                  Baytown, TX 77521



                  ACS Primary Care
                  3585 Ridge Park Dr.
                  Akron, OH 44333-8203



                  Ad Astra Recovery Serv
                  7330 W 33rd Street North
                  Wichita, KS 67205



                  Advance America
                  12637 Westheimer Ste 200
                  Houston, TX 77077



                  Advance America
                  453 Uvalde Rd.
                  Houston, TX 77015



                  AFJ Systems Inc
                  PO Box 940694
                  Houston, TX 77094



                  Akron Billing Center
                  3585 Ridge Park Drive
                  Akron, OH 44333
Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 96 of 137



                  Albert Coleman
                  7529 Sundown Dr
                  Houston, TX 77028



                  Allied Interstate
                  PO Box 361597
                  Columbus, OH 43236-1598



                  Allied Interstate
                  3200 Northline Ave., Suite 160
                  Greensboro, NC 27408



                  Allstate Auto Insurance
                  1514 FM #529
                  Houston, TX 77095



                  Allstate County Mutual Ins
                  PO Box 55126
                  Boston, MA 02205-0269



                  Alltran Financial LP
                  PO Box 4044
                  Concord, CA 94524-4044



                  Alltran Financial LP
                  PO Box 610
                  Sauk Rapids, MN 56379



                  Ambit
                  PO Box 660462
                  Dallas, TX 75266-0462



                  American Credit Acceptance
                  961 E Main St
                  Spartanburg, SC 29302
Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 97 of 137



                  American Credit Acceptance
                  961 E. Main St. 2nd Floor
                  Spartanburg, SC 29302



                  Amigo Energy
                  777 Post Oak Blvd., Ste 700
                  Houston, TX 77056



                  ARA
                  PO Box 5002
                  Villa Park, IL 60181



                  ARA
                  PO Box 4009
                  Shcaumbur, IL 60168-4009



                  Arivo Acceptance
                  102 W Motor Park Ave
                  Sandy, UT 84070



                  Ars Account Resolution
                  1643 Nw 136 Ave Ste 100
                  Sunrise, FL 33323



                  Ashlee Johnson (DSO)
                  1116 Duff Dr
                  Port Arthur, TX 77642



                  AT & T
                  PO Box 5014
                  Carol Stream, IL 60197-5014



                  AT&T
                  PO Box 78225
                  Phoenix, AZ 85062-8225
Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 98 of 137



                  Attorney General
                  Phillip Emerson, AAG
                  6161 Savoy, Suite 320
                  Houston, TX 77036


                  Bank of America
                  PO Box 660933
                  Dallas, TX 75266-0933



                  Bank of America
                  PO Box 2759
                  Jacksonville, FL 32203-2759



                  Baptist Hospital
                  3080 College St
                  Beaumont, TX 77701



                  BBVA Compass Bank
                  21015 Kuykendahl
                  Spring, TX 77379



                  BBVA Compass Bank
                  PO Box 10566
                  Birmingham, AL 35296



                  Bella Vista Apts
                  2700 Daisy Ashford
                  Houston, TX 77082



                  Bella Vista Apts
                  Houston, TX




                  Bridge Crest
                  PO Box 53087
                  Phoeniz, AZ 85072-3087
Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 99 of 137



                  Brilliant Energy Elect
                  800 Wilcrest Dr Suite 109
                  Houston, TX 77042



                  Cac Financial Corp
                  2601 Nw Expwy
                  Oklahoma City, OK 73112



                  Cash Call Inc
                  1600 S Douglas Road
                  Anaheim, CA 92806



                  Cash Store
                  1901 Gateway Dr., Ste 200
                  Irving, TX 75038



                  Cash Store
                  12626 Woodforest Suite A
                  Houston, TX 77015



                  Centerpoint Energy
                  PO Box 1700
                  Houston, TX 77251



                  Centerpoint Energy Srv
                  Po Box 1700
                  Houston, TX 77251



                  Central Credit Services LLC
                  PO Box 1898
                  Saint Charles, MO 63302-1898



                  Ces/panhandl
                  C/o Acs
                  Utica, NY 13501
Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 100 of 137



                   Change Happens CDC
                   3353 Elgin St
                   Houston, TX 77004



                   Chase Bank
                   PO Box 19600
                   Houston, TX 77224-9600



                   Choice Recovery
                   1550 Old Henderson Rd St
                   Columbus, OH 43220



                   Christus Medical Group
                   PO Box 844757
                   Dallas, TX 75284-4757



                   Christus St Joseph
                   2830 Calder Ave
                   Beaumont, TX 77702



                   Christus St. Joseph Hospital
                   P.O. Box 840963
                   Dallas, TX 75284



                   CKS Financial
                   PO Box 2856
                   Chesapeake, VA 23327-2856



                   Cmre. 877-572-7555
                   3075 E Imperial Hwy Ste
                   Brea, CA 92821



                   College Street Used Cars
                   8390 College St
                   Beaumont, TX 77707
Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 101 of 137



                   Collins Asset Group
                   5725 Hwy. 290 W., Ste. 103
                   Austin, TX 78735



                   Comcast
                   PO Box 660618
                   Dallas, TX 75266-0618



                   Compass Bank
                   PO Box 192
                   Birmingham, AL 35201



                   Compass Point Emerg Phys
                   PO Box 99099
                   Las Vegas, NV 89193-9085



                   Conn's Appliances, Inc.
                   c/o Becket and Lee LLP
                   PO Box 3002
                   Malvern PA 19355-1245


                   Convergent Outsourcing
                   Po Box 9004
                   Renton, WA 98057



                   Credit Collection Serv
                   2 Wells Ave
                   Newton, MA 02459



                   Credit Collection Serv
                   725 Canton Street
                   Norwood, MA 02062



                   Credit Management Control
                   PO Box 1408
                   Racine, WI 53401-1408
Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 102 of 137



                   Dept of Education / Sallie Mae
                   Po Box 9635
                   Wilkes Barre, PA 18773



                   Diane Trautman, County Clerk
                   County Civil Court at Law No 1
                   201 Caroline, Suite 300
                   Houston, TX 77002


                   Direct Energy
                   PO Box 660300
                   Dallas, TX 75266-0300



                   Dr Mehuran Huque
                   2019 Shaver St
                   Pasadena, TX 77502



                   Drive Time
                   6335 Southwest Freeway
                   Houston, TX 77074



                   Entergy
                   PO Box 60138
                   New Orleans, LA 70160-0138



                   Enterprise Rent-A-Car
                   PO Box 842442
                   Dallas, TX 75284



                   Enterprise Rent-A-Car
                   1206 N Memorial Fwy
                   Nederland, TX 77627



                   Entrust Energy
                   PO Box 731396
                   Dallas, TX 75373-1396
Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 103 of 137



                   ERC
                   PO Box 23870
                   Jacksonville, FL 32241-3870



                   Eronn A. Putman
                   2311 Canal Street Suite 126
                   Houston, TX 77003



                   Excellence Emergency Room
                   15119 Wallisville Rd #100
                   Houston, TX 77049



                   Farmers
                   PO Box 660665
                   Dallas, TX 75266



                   Farmers Insurance
                   PO Box 149226
                   Austin, TX 78714-9226



                   Fed Loan Serv
                   Pob 60610
                   Harrisburg, PA 17106



                   Financial Corportation of America
                   PO Box 203600
                   Austin, TX 78720-3600



                   First Cash Advance
                   4299 Highway One Ste A-1
                   Rehoboth Beach, DE 19971



                   First Cash Advance
                   11631 SW Freeway, Ste 2
                   Houston, TX 77031
Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 104 of 137



                   First Collection Service
                   10925 Otter Creek E Blvd
                   Mabelvale, AR 72103-1661



                   First Convenience Bank
                   10411 North Freeway
                   Houston, TX 77037



                   First Convience Bank
                   PO Box 937
                   Killeen, TX 76540-0937



                   Fitness Connection
                   PO Box 680768
                   Houston, TX 77268-0768



                   FMA Alliance, Ltd.
                   12339 Cutten Road
                   Houston, TX 77066



                   Geico County Mutual
                   PO Box 55126
                   Boston, MA 02205-5126



                   GEXA Energy
                   20 Greenway Plaza, Ste 600
                   Housotn, TX 77046



                   Glass Mountain Capital LLC
                   1930 Thoreau Dr. Ste 100
                   Schaumburg, IL 60173



                   Greater Houston Emergency
                   PO Box 200211
                   Houston, TX 77216
Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 105 of 137



                   Green Mountain Energy
                   PO Box 660305
                   Dallas, TX 75266-0305



                   Guarantee Loan
                   4310 OST Suite E
                   Houston, TX 77021



                   Guarantee Loan Service
                   2211 Spencer Hwy Ste C
                   Pasadena, TX 77504



                   Gulf Credit Union
                   5140 W Parkway St
                   Groves, TX 77619



                   Gulf Imaging Assoc
                   PO Box 4346 Dept 864
                   Houston, TX 77210



                   HCA Houston Med Cntr
                   PO Box 740785
                   Cincinnatti, OH 45274-0785



                   Hillcrest Davidson & A
                   715 N Glenville Dr Ste 4
                   Richardson, TX 75081



                   Home Furniture
                   PO Box 6254
                   Carol Stream, IL 60197-6254



                   Home Furniture
                   2230 FM 365
                   Nederland, TX 77627
Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 106 of 137



                   Houston Healthcare SE
                   PO Box 406787
                   Atlanta, GA 30384



                   HRRG
                   PO Box 459080
                   Sunrise, FL 33345-9080



                   HRRG
                   PO Box 5406
                   Cincinnatti, OH 45273-1942



                   IC Systems
                   444 E Hwy 96
                   St Paul, MN 55127



                   In The County Civil Court No 4
                   201 Caroline/ Suite 540
                   Houston, TX 77002



                   In the Justice Court
                   Harris County, TX Prec 1, Place 2
                   1302 Preston Street
                   Houston, TX 77002


                   Infinity County Mutual Insurance
                   5205 N O'Conner Blbd
                   Suite 70
                   Irving, TX 75039


                   IRS
                   Centralized Insolvency Operation
                   P.O. Box 7346
                   Philadelphia, PA 19101-7346


                   John C Stennis Mem Hospital
                   14365 Hwy 16
                   Dekalb, MS 39328
Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 107 of 137



                   JP Morgan Chase
                   7610 West Washington St.
                   Indianapolis, IN 46231



                   Just Energy
                   5333 Westheimer Rd #450
                   Houston, TX 77056



                   Liberty Power
                   1901 West Cypress Crk Rd Ste 600
                   Fort Lauderdale, FL 33309



                   Loanstar Finance
                   918 Mercury Dr
                   Houston, TX 77029



                   Loanstar Title Loans
                   2924 FM 365
                   Nederland, TX 77627



                   Lvnv Funding
                   PO Box 10497
                   Greenville, SC 29603



                   LVNV Funding LLC
                   PO Box 390846
                   Minneapolis, MN 55439



                   Mechanics Bank Fka Crb
                   Po Box 25805
                   Santa Ana, CA 92799



                   Memorial Hermann
                   PO Box 4370
                   Houston, TX 77210-4370
Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 108 of 137



                   Memorial Hermann
                   PO Box 201367
                   Houston, TX 77216



                   MHHS
                   11800 Astoria Blvd.
                   Houston, TX 77089



                   Midwest Recovery Syste
                   514 Earth City Plaza
                   Earth City, MO 63045



                   Money & More Advance
                   1005 Terminal Way, Ste 110
                   Reno, NV 89502



                   Navient Solutions Inc
                   Po Box 9500
                   Wilkes Barre, PA 18773



                   NCJ
                   PO Box 3023
                   Hutchinson, KS 67504



                   Neches Federal Credit Union
                   1955 Dowlen Road
                   Beaumont, TX 77706



                   Nelnet Loans
                   Po Box 82561
                   Lincoln, NE 68501



                   New Start Auto
                   1000 N Central Expressway
                   Richardson, TX 75080
Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 109 of 137



                   North Houston Pathology Assoc
                   714 FM 1960 W #206
                   Houston, TX 77090



                   North Houston Pathology Assoc.
                   PO Box 421809
                   Houston, TX 77242-1809



                   Northland Group
                   7831 Glen Roy Road, Suite 350
                   Edina, MN 55439-3133



                   Online Collections
                   Pob 1489
                   Winterville, NC 28590



                   OTR Fund
                   1305 Wycliff Ave Suite 140
                   Dallas, TX 75207



                   OTR Fund I, LLC
                   1305 Wycliff Ave Ste 104
                   Dallas, TX, 75207-6212



                   Paramount Recovery Sys
                   Po Box 23369
                   Waco, TX 76702



                   Payday Loan of America
                   105 Robino Court, Suite 409
                   Wilmington, DE 19804



                   Port Arthur Teachers FCU
                   3001 Jimmy Johnson Blvd
                   Port Arthur, TX 77642
Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 110 of 137



                   Portfolio Recov Assoc
                   120 Corporate Blvd Ste 100
                   Norfolk, VA 23502



                   Power Finance
                   12605 East Fwy
                   Houston, TX 77015



                   Power Finance of TX
                   5301 Hollister Ste 100
                   Houston, TX 77040



                   Progressive County Mutual Ins.
                   Dept 0598
                   Carol Stream, IL 60132-0598



                   Public Storage
                   4401 S. Tammarac Pkwy Ste B-101
                   Denver, CO 80237



                   Recovery Service Bureau
                   PO Box 7369
                   Beaumont, TX 77726-7369



                   Reliant Energy
                   PO Box 3765
                   Houston, TX 77253-3765



                   Safeco Insurance Co
                   PO Box 5687
                   Denver, CO 80217



                   Sage Capital Recovery
                   1040 Kings Hwy N.
                   Cherry Hill, NJ 08034
Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 111 of 137



                   Sequium Asset Solution
                   1130 Northchase Pkwy Se
                   Marietta, GA 30067



                   Settlers Cove Apts
                   4045 Tradway Rd
                   Beaumont, TX 77706



                   Shell FCU
                   301 E 13th St
                   Deer Park, TX 77536-3297



                   Shell FCU
                   PO Box 578
                   Deer Park, TX 77536



                   Sound Phys Emerg Med
                   PO Box 748996
                   Los Angeles, CA 90074



                   Southwest Credit Syste
                   4120 International Pkwy
                   Carrollton, TX 75007



                   Spectrum
                   1460 Calder Ave
                   Beaumont, TX 77702



                   Sprint PCS
                   PO Box 361743
                   Columbus, OH 43236-1743



                   Sprint PCS
                   PO Box 3427
                   Bloomington, IL 61072
Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 112 of 137



                   Sprint Wireless
                   PO Box 4191
                   Winfield, IL 60190-7000



                   State Farm
                   8900 Amberglen Blvd
                   Austin, TX 78729-1110



                   Stream Energy
                   P.O. Box 192746
                   Dallas, TX 75219



                   Synergy Radiology Assoc
                   PO Box 88087
                   Chicago, IL 60680-1087



                   T-Mobile
                   PO Box 742596
                   Cincinnati, OH 45274



                   Texan Credit
                   Po Box 130
                   Timpson, TX 75975



                   Texas Children's Urgent Care
                   PO Box 847116
                   Dallas, TX 75284



                   The Avenue Apts
                   2900 Nederland Ave
                   Nedeland, TX 77627



                   The Medical Center SE TX
                   PO Box 27434
                   Salt Lake City, UT 84127
Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 113 of 137



                   TLRA
                   PO Box 650647
                   Dept 518
                   Dallas, TX 75265-0647


                   TLRA
                   P.O. Box 650576
                   Dallas, TX 75265-0576



                   Triple A Auto Insurance
                   PO Box 25036
                   Santa Ana, CA 92799-5036



                   TXU Electric
                   PO Box 660409
                   Dallas, TX 75266-0409



                   United Energy Cu
                   8790 Fm 1960 Bypass Rd W
                   Humble, TX 77338



                   United Energy CU
                   PO Box 815909
                   Dallas, TX 75381-5909



                   Us Dep Ed
                   Po Box 5609
                   Greenville, TX 75403



                   USAA Insurance Co
                   PO Box 33490
                   San Antonio, TX 78265



                   Verizon Wireless
                   National Recovery Operations
                   Minneapolis, MN 55426
Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 114 of 137



                   Verizon Wireless
                   PO Box 660108
                   Dallas, TX 75266-0108



                   Villas at Colt Run
                   7600 East Houston Road
                   Houston, TX 77028



                   Virtuoso Sourcing Grou
                   4500 Cherry Creek Drive South
                   Denver, CO 80246



                   Wells Fargo
                   PO Box 93399
                   Albuquequer, NM 87199-3399



                   Wells Fargo
                   1102 E Admiral Doyle Dr 7
                   New Iberia, LA 70560



                   West Law Group PLLC
                   957 NASA Parkway #503
                   Houston, TX 77058



                   West Law Group PLLC
                   James West
                   10223 Broadway, Suite P553
                   Pearland, TX 77584


                   Woodforest Bank
                   PO Box 24459
                   Houston, TX 77229



                   World Finance
                   3926 Avenue H #24
                   Rosenberg, TX 77471
Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 115 of 137



                   World Finance
                   2231 Center St Suite C
                   Deer Park, TX 77536



                   World Finance Corporat
                   3226 Nogalitos Ste 102
                   San Antonio, TX 78225
                 Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 116 of 137


Christopher Morrison, Bar No. 24010250
Christopher Todd Morrison P.C.
1306 Dorothy St.
Houston, TX 77008
(713) 863-1001
Attorney for the Petitioner



                                UNITED STATES BANKRUPTCY COURT FOR THE
                                                 SOUTHERN DISTRICT OF TEXAS
                                                     HOUSTON DIVISION

In re:                                            Case No.: 19-36682
Bryan L.O. Ardoin                                       SSN: xxx-xx-0848
Sherry Denise Scott                                     SSN: xxx-xx-2592
Debtor(s)
                                           Numbered Listing of Creditors
Address:
14340 Wallisville Road Apt 2310                   Chapter:   7
Houston, TX 77049



             Creditor name and mailing address                     Category of claim   Amount of claim
1.     Ace Cash Advance                                           Unsecured Claim                        $0.00
       1919 Blanding Blvd
       Jacksonville, FL 32210




2.     Ace Cash Express                                           Unsecured Claim                        $0.00
       1231 Greenway Plza #700
       Irving, TX 75038




3.     Ace Cash Express                                           Unsecured Claim                        $0.00
       3634 Garth Rd
       Baytown, TX 77521




4.     ACS Primary Care                                           Unsecured Claim                        $0.00
       3585 Ridge Park Dr.
       Akron, OH 44333-8203




5.     Ad Astra Recovery Serv                                     Unsecured Claim                   $1,762.00
       7330 W 33rd Street North
       Wichita, KS 67205
       xxx0916



6.     Advance America                                            Unsecured Claim                        $0.00
       12637 Westheimer Ste 200
       Houston, TX 77077
                   Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 117 of 137


 in re:    Bryan L.O. Ardoin                                                      19-36682
                                                    Debtor                          Case No. (if known)

                Creditor name and mailing address             Category of claim   Amount of claim
7.        Advance America                                    Unsecured Claim                         $0.00
          453 Uvalde Rd.
          Houston, TX 77015




8.        AFJ Systems Inc                                    Unsecured Claim                         $0.00
          PO Box 940694
          Houston, TX 77094




9.        Akron Billing Center                               Unsecured Claim                         $0.00
          3585 Ridge Park Drive
          Akron, OH 44333




10.       Albert Coleman                                     Unsecured Claim                    $5,400.00
          7529 Sundown Dr
          Houston, TX 77028




11.       Allied Interstate                                  Unsecured Claim                         $0.00
          PO Box 361597
          Columbus, OH 43236-1598




12.       Allied Interstate                                  Unsecured Claim                         $0.00
          3200 Northline Ave., Suite 160
          Greensboro, NC 27408




13.       Allstate Auto Insurance                            Unsecured Claim                         $0.00
          1514 FM #529
          Houston, TX 77095




14.       Allstate County Mutual Ins                         Unsecured Claim                         $0.00
          PO Box 55126
          Boston, MA 02205-0269




15.       Alltran Financial LP                               Unsecured Claim                         $0.00
          PO Box 4044
          Concord, CA 94524-4044




                                                                                         Page 2
                    Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 118 of 137


 in re:    Bryan L.O. Ardoin                                                      19-36682
                                                    Debtor                          Case No. (if known)

                Creditor name and mailing address             Category of claim   Amount of claim
16.       Alltran Financial LP                               Unsecured Claim                          $0.00
          PO Box 610
          Sauk Rapids, MN 56379




17.       Ambit                                              Unsecured Claim                        $215.00
          PO Box 660462
          Dallas, TX 75266-0462




18.       American Credit Acceptance                         Unsecured Claim                    $7,585.00
          961 E Main St
          Spartanburg, SC 29302
          xxxxxxxxxxxxx1001



19.       American Credit Acceptance                         Unsecured Claim                          $0.00
          961 E. Main St. 2nd Floor
          Spartanburg, SC 29302




20.       Amigo Energy                                       Unsecured Claim                          $0.00
          777 Post Oak Blvd., Ste 700
          Houston, TX 77056




21.       ARA                                                Unsecured Claim                          $0.00
          PO Box 5002
          Villa Park, IL 60181




22.       ARA                                                Unsecured Claim                          $0.00
          PO Box 4009
          Shcaumbur, IL 60168-4009




23.       Arivo Acceptance                                   Secured Claim                     $17,847.00
          102 W Motor Park Ave
          Sandy, UT 84070
          xx9351



24.       Ars Account Resolution                             Unsecured Claim                        $693.00
          1643 Nw 136 Ave Ste 100
          Sunrise, FL 33323
          xxxx1886




                                                                                         Page 3
                   Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 119 of 137


 in re:    Bryan L.O. Ardoin                                                      19-36682
                                                   Debtor                           Case No. (if known)

               Creditor name and mailing address              Category of claim   Amount of claim
25.       Ars Account Resolution                            Unsecured Claim                         $457.00
          1643 Nw 136 Ave Ste 100
          Sunrise, FL 33323
          xxxx6252



26.       Ashlee Johnson (DSO)                              Priority Claim                            $0.00
          1116 Duff Dr
          Port Arthur, TX 77642




27.       AT & T                                            Unsecured Claim                           $0.00
          PO Box 5014
          Carol Stream, IL 60197-5014




28.       AT&T                                              Unsecured Claim                           $0.00
          PO Box 78225
          Phoenix, AZ 85062-8225




29.       Attorney General                                  Priority Claim                     $11,988.00
          Phillip Emerson, AAG
          6161 Savoy, Suite 320
          Houston, TX 77036



30.       Bank of America                                   Unsecured Claim                           $0.00
          PO Box 660933
          Dallas, TX 75266-0933




31.       Bank of America                                   Unsecured Claim                           $0.00
          PO Box 2759
          Jacksonville, FL 32203-2759




32.       Baptist Hospital                                  Unsecured Claim                          $75.00
          3080 College St
          Beaumont, TX 77701




33.       BBVA Compass Bank                                 Unsecured Claim                           $0.00
          21015 Kuykendahl
          Spring, TX 77379




                                                                                         Page 4
                   Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 120 of 137


 in re:    Bryan L.O. Ardoin                                                     19-36682
                                                   Debtor                          Case No. (if known)

               Creditor name and mailing address             Category of claim   Amount of claim
34.       BBVA Compass Bank                                 Unsecured Claim                        $595.00
          PO Box 10566
          Birmingham, AL 35296




35.       Bella Vista Apts                                  Unsecured Claim                          $0.00
          2700 Daisy Ashford
          Houston, TX 77082




36.       Bridge Crest                                      Unsecured Claim                          $0.00
          PO Box 53087
          Phoeniz, AZ 85072-3087




37.       Brilliant Energy Elect                            Unsecured Claim                        $320.00
          800 Wilcrest Dr Suite 109
          Houston, TX 77042




38.       Cac Financial Corp                                Unsecured Claim                        $873.00
          2601 Nw Expwy
          Oklahoma City, OK 73112
          xxxx1865



39.       Cac Financial Corp                                Unsecured Claim                        $814.00
          2601 Nw Expwy
          Oklahoma City, OK 73112
          xxxx0638



40.       Cash Call Inc                                     Unsecured Claim                          $0.00
          1600 S Douglas Road
          Anaheim, CA 92806




41.       Cash Store                                        Unsecured Claim                          $0.00
          1901 Gateway Dr., Ste 200
          Irving, TX 75038




42.       Cash Store                                        Unsecured Claim                          $0.00
          12626 Woodforest Suite A
          Houston, TX 77015




                                                                                        Page 5
                   Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 121 of 137


 in re:    Bryan L.O. Ardoin                                                     19-36682
                                                   Debtor                          Case No. (if known)

               Creditor name and mailing address             Category of claim   Amount of claim
43.       Centerpoint Energy                                Unsecured Claim                          $0.00
          PO Box 1700
          Houston, TX 77251




44.       Centerpoint Energy Srv                            Unsecured Claim                        $114.00
          Po Box 1700
          Houston, TX 77251
          xxxxxxxxxxxxxxxxxxx6054



45.       Central Credit Services LLC                       Unsecured Claim                          $0.00
          PO Box 1898
          Saint Charles, MO 63302-1898




46.       Ces/panhandl                                      Unsecured Claim                          $0.00
          C/o Acs
          Utica, NY 13501
          xxxxxx5921



47.       Change Happens CDC                                Unsecured Claim                        $232.00
          3353 Elgin St
          Houston, TX 77004




48.       Chase Bank                                        Unsecured Claim                          $0.00
          PO Box 19600
          Houston, TX 77224-9600




49.       Choice Recovery                                   Unsecured Claim                        $300.00
          1550 Old Henderson Rd St
          Columbus, OH 43220
          xxxx6491



50.       Christus Medical Group                            Unsecured Claim
          PO Box 844757
          Dallas, TX 75284-4757




51.       Christus St Joseph                                Unsecured Claim                        $758.00
          2830 Calder Ave
          Beaumont, TX 77702




                                                                                        Page 6
                   Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 122 of 137


 in re:    Bryan L.O. Ardoin                                                      19-36682
                                                    Debtor                          Case No. (if known)

                Creditor name and mailing address             Category of claim   Amount of claim
52.       Christus St. Joseph Hospital                       Unsecured Claim                          $0.00
          P.O. Box 840963
          Dallas, TX 75284




53.       CKS Financial                                      Unsecured Claim                          $0.00
          PO Box 2856
          Chesapeake, VA 23327-2856




54.       Cmre. 877-572-7555                                 Unsecured Claim                    $1,226.00
          3075 E Imperial Hwy Ste
          Brea, CA 92821
          xxxxxxxxxxxxxxxx2104



55.       College Street Used Cars                           Unsecured Claim                    $4,000.00
          8390 College St
          Beaumont, TX 77707




56.       Collins Asset Group                                Unsecured Claim                          $0.00
          5725 Hwy. 290 W., Ste. 103
          Austin, TX 78735




57.       Comcast                                            Unsecured Claim                        $222.00
          PO Box 660618
          Dallas, TX 75266-0618




58.       Compass Bank                                       Unsecured Claim                          $0.00
          PO Box 192
          Birmingham, AL 35201




59.       Compass Point Emerg Phys                           Unsecured Claim                         $57.00
          PO Box 99099
          Las Vegas, NV 89193-9085




60.       Conn's Appliances, Inc.                            Unsecured Claim                          $0.00
          c/o Becket and Lee LLP
          PO Box 3002
          Malvern PA 19355-1245
          xxxxx1530



                                                                                         Page 7
                    Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 123 of 137


 in re:    Bryan L.O. Ardoin                                                      19-36682
                                                    Debtor                          Case No. (if known)

                Creditor name and mailing address             Category of claim   Amount of claim
61.       Convergent Outsourcing                             Unsecured Claim                         $0.00
          Po Box 9004
          Renton, WA 98057




62.       Credit Collection Serv                             Unsecured Claim                         $0.00
          2 Wells Ave
          Newton, MA 02459




63.       Credit Collection Serv                             Unsecured Claim                         $0.00
          725 Canton Street
          Norwood, MA 02062




64.       Credit Management Control                          Unsecured Claim                         $0.00
          PO Box 1408
          Racine, WI 53401-1408




65.       Dept of Education / Sallie Mae                     Unsecured Claim                         $0.00
          Po Box 9635
          Wilkes Barre, PA 18773
          xxxxxxxxxxxxxxxxxxx0223



66.       Diane Trautman, County Clerk                       Unsecured Claim                         $0.00
          County Civil Court at Law No 1
          201 Caroline, Suite 300
          Houston, TX 77002



67.       Direct Energy                                      Unsecured Claim                         $0.00
          PO Box 660300
          Dallas, TX 75266-0300




68.       Dr Mehuran Huque                                   Unsecured Claim                    $5,000.00
          2019 Shaver St
          Pasadena, TX 77502




69.       Drive Time                                         Unsecured Claim                    $2,550.00
          6335 Southwest Freeway
          Houston, TX 77074




                                                                                         Page 8
                   Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 124 of 137


 in re:    Bryan L.O. Ardoin                                                     19-36682
                                                   Debtor                          Case No. (if known)

               Creditor name and mailing address             Category of claim   Amount of claim
70.       Entergy                                           Unsecured Claim                        $125.00
          PO Box 60138
          New Orleans, LA 70160-0138




71.       Enterprise Rent-A-Car                             Unsecured Claim                          $0.00
          PO Box 842442
          Dallas, TX 75284




72.       Enterprise Rent-A-Car                             Unsecured Claim                        $500.00
          1206 N Memorial Fwy
          Nederland, TX 77627




73.       Entrust Energy                                    Unsecured Claim                          $0.00
          PO Box 731396
          Dallas, TX 75373-1396




74.       ERC                                               Unsecured Claim                          $0.00
          PO Box 23870
          Jacksonville, FL 32241-3870




75.       Eronn A. Putman                                   Unsecured Claim                          $0.00
          2311 Canal Street Suite 126
          Houston, TX 77003




76.       Excellence Emergency Room                         Unsecured Claim                        $252.00
          15119 Wallisville Rd #100
          Houston, TX 77049




77.       Farmers                                           Unsecured Claim                          $0.00
          PO Box 660665
          Dallas, TX 75266




78.       Farmers Insurance                                 Unsecured Claim                          $0.00
          PO Box 149226
          Austin, TX 78714-9226




                                                                                        Page 9
                   Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 125 of 137


 in re:    Bryan L.O. Ardoin                                                      19-36682
                                                    Debtor                          Case No. (if known)

                Creditor name and mailing address             Category of claim   Amount of claim
79.       Fed Loan Serv                                      Unsecured Claim                 $182,232.00
          Pob 60610
          Harrisburg, PA 17106
          xxxxxxxxxxxxx0002



80.       Financial Corportation of America                  Unsecured Claim                          $0.00
          PO Box 203600
          Austin, TX 78720-3600




81.       First Cash Advance                                 Unsecured Claim                          $0.00
          4299 Highway One Ste A-1
          Rehoboth Beach, DE 19971




82.       First Cash Advance                                 Unsecured Claim                          $0.00
          11631 SW Freeway, Ste 2
          Houston, TX 77031




83.       First Collection Service                           Unsecured Claim                          $0.00
          10925 Otter Creek E Blvd
          Mabelvale, AR 72103-1661




84.       First Collection Service                           Unsecured Claim                          $0.00
          10925 Otter Creek E Blvd
          Mabelvale, AR 72103-1661




85.       First Convenience Bank                             Unsecured Claim                          $0.00
          10411 North Freeway
          Houston, TX 77037




86.       First Convience Bank                               Unsecured Claim                        $525.00
          PO Box 937
          Killeen, TX 76540-0937




87.       Fitness Connection                                 Unsecured Claim                        $123.00
          PO Box 680768
          Houston, TX 77268-0768




                                                                                         Page 10
                   Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 126 of 137


 in re:    Bryan L.O. Ardoin                                                     19-36682
                                                   Debtor                          Case No. (if known)

               Creditor name and mailing address             Category of claim   Amount of claim
88.       FMA Alliance, Ltd.                                Unsecured Claim                          $0.00
          12339 Cutten Road
          Houston, TX 77066




89.       Geico County Mutual                               Unsecured Claim                          $0.00
          PO Box 55126
          Boston, MA 02205-5126




90.       GEXA Energy                                       Unsecured Claim                          $0.00
          20 Greenway Plaza, Ste 600
          Housotn, TX 77046




91.       Glass Mountain Capital LLC                        Unsecured Claim                          $0.00
          1930 Thoreau Dr. Ste 100
          Schaumburg, IL 60173




92.       Greater Houston Emergency                         Unsecured Claim                          $0.00
          PO Box 200211
          Houston, TX 77216




93.       Green Mountain Energy                             Unsecured Claim                          $0.00
          PO Box 660305
          Dallas, TX 75266-0305




94.       Guarantee Loan                                    Unsecured Claim                        $158.00
          4310 OST Suite E
          Houston, TX 77021




95.       Guarantee Loan Service                            Unsecured Claim                          $0.00
          2211 Spencer Hwy Ste C
          Pasadena, TX 77504
          6200



96.       Guarantee Loan Service                            Unsecured Claim                        $300.00
          2211 Spencer Hwy Ste C
          Pasadena, TX 77504
          x8810




                                                                                        Page 11
                   Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 127 of 137


 in re:    Bryan L.O. Ardoin                                                      19-36682
                                                    Debtor                          Case No. (if known)

                Creditor name and mailing address             Category of claim   Amount of claim
97.       Guarantee Loan Service                             Unsecured Claim                        $525.00
          2211 Spencer Hwy Ste C
          Pasadena, TX 77504




98.       Gulf Credit Union                                  Unsecured Claim                    $1,400.00
          5140 W Parkway St
          Groves, TX 77619




99.       Gulf Imaging Assoc                                 Unsecured Claim                        $209.00
          PO Box 4346 Dept 864
          Houston, TX 77210




100.      HCA Houston Med Cntr                               Unsecured Claim                          $0.00
          PO Box 740785
          Cincinnatti, OH 45274-0785




101.      Hillcrest Davidson & A                             Unsecured Claim                        $268.00
          715 N Glenville Dr Ste 4
          Richardson, TX 75081
          xxx2617



102.      Home Furniture                                     Unsecured Claim                          $0.00
          PO Box 6254
          Carol Stream, IL 60197-6254




103.      Home Furniture                                     Unsecured Claim                        $850.00
          2230 FM 365
          Nederland, TX 77627




104.      Houston Healthcare SE                              Unsecured Claim                        $252.00
          PO Box 406787
          Atlanta, GA 30384




105.      HRRG                                               Unsecured Claim                          $0.00
          PO Box 459080
          Sunrise, FL 33345-9080




                                                                                         Page 12
                   Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 128 of 137


 in re:    Bryan L.O. Ardoin                                                       19-36682
                                                    Debtor                           Case No. (if known)

                Creditor name and mailing address              Category of claim   Amount of claim
106.      HRRG                                               Unsecured Claim                           $0.00
          PO Box 5406
          Cincinnatti, OH 45273-1942




107.      IC Systems                                         Unsecured Claim                           $0.00
          444 E Hwy 96
          St Paul, MN 55127




108.      In The County Civil Court No 4                     Unsecured Claim                           $0.00
          201 Caroline/ Suite 540
          Houston, TX 77002




109.      In the Justice Court                               Unsecured Claim                           $0.00
          Harris County, TX Prec 1, Place 2
          1302 Preston Street
          Houston, TX 77002



110.      Infinity County Mutual Insurance                   Unsecured Claim                           $0.00
          5205 N O'Conner Blbd
          Suite 70
          Irving, TX 75039



111.      IRS                                                Priority Claim                     $40,122.00
          Centralized Insolvency Operation
          P.O. Box 7346
          Philadelphia, PA 19101-7346



112.      John C Stennis Mem Hospital                        Unsecured Claim                    $17,450.00
          14365 Hwy 16
          Dekalb, MS 39328




113.      JP Morgan Chase                                    Unsecured Claim                         $815.00
          7610 West Washington St.
          Indianapolis, IN 46231




114.      Just Energy                                        Unsecured Claim                         $325.00
          5333 Westheimer Rd #450
          Houston, TX 77056




                                                                                          Page 13
                   Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 129 of 137


 in re:    Bryan L.O. Ardoin                                                     19-36682
                                                   Debtor                          Case No. (if known)

               Creditor name and mailing address             Category of claim   Amount of claim
115.      Liberty Power                                     Unsecured Claim                        $252.00
          1901 West Cypress Crk Rd Ste 600
          Fort Lauderdale, FL 33309




116.      Loanstar Finance                                  Unsecured Claim                        $786.00
          918 Mercury Dr
          Houston, TX 77029




117.      Loanstar Title Loans                              Unsecured Claim                        $652.00
          2924 FM 365
          Nederland, TX 77627




118.      Lvnv Funding                                      Unsecured Claim                          $0.00
          PO Box 10497
          Greenville, SC 29603




119.      LVNV Funding LLC                                  Unsecured Claim                          $0.00
          PO Box 390846
          Minneapolis, MN 55439




120.      Mechanics Bank Fka Crb                            Unsecured Claim                          $0.00
          Po Box 25805
          Santa Ana, CA 92799
          xxxxxxxxxxxxx1001



121.      Memorial Hermann                                  Unsecured Claim                        $848.00
          PO Box 4370
          Houston, TX 77210-4370




122.      Memorial Hermann                                  Unsecured Claim                          $0.00
          PO Box 201367
          Houston, TX 77216




123.      MHHS                                              Unsecured Claim                          $0.00
          11800 Astoria Blvd.
          Houston, TX 77089




                                                                                        Page 14
                   Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 130 of 137


 in re:    Bryan L.O. Ardoin                                                     19-36682
                                                   Debtor                          Case No. (if known)

               Creditor name and mailing address             Category of claim   Amount of claim
124.      Midwest Recovery Syste                            Unsecured Claim                        $688.00
          514 Earth City Plaza
          Earth City, MO 63045
          xxxxxxxxxx1447



125.      Money & More Advance                              Unsecured Claim                          $0.00
          1005 Terminal Way, Ste 110
          Reno, NV 89502




126.      Navient Solutions Inc                             Unsecured Claim                          $0.00
          Po Box 9500
          Wilkes Barre, PA 18773
          xxxxxxxxxxxxxxxxxxx0824



127.      NCJ                                               Unsecured Claim                        $255.00
          PO Box 3023
          Hutchinson, KS 67504




128.      Neches Federal Credit Union                       Unsecured Claim                        $941.00
          1955 Dowlen Road
          Beaumont, TX 77706




129.      Nelnet Loans                                      Unsecured Claim                          $0.00
          Po Box 82561
          Lincoln, NE 68501
          xxxxxxxxxxx5799



130.      New Start Auto                                    Unsecured Claim                        $255.00
          1000 N Central Expressway
          Richardson, TX 75080




131.      North Houston Pathology Assoc                     Unsecured Claim                          $0.00
          714 FM 1960 W #206
          Houston, TX 77090




132.      North Houston Pathology Assoc.                    Unsecured Claim                          $0.00
          PO Box 421809
          Houston, TX 77242-1809




                                                                                        Page 15
                   Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 131 of 137


 in re:    Bryan L.O. Ardoin                                                     19-36682
                                                   Debtor                          Case No. (if known)

               Creditor name and mailing address             Category of claim   Amount of claim
133.      Northland Group                                   Unsecured Claim                          $0.00
          7831 Glen Roy Road, Suite 350
          Edina, MN 55439-3133




134.      Online Collections                                Unsecured Claim                    $1,912.00
          Pob 1489
          Winterville, NC 28590
          xxxxxxxxxxxx7005



135.      Online Collections                                Unsecured Claim                        $809.00
          Pob 1489
          Winterville, NC 28590
          xxxxxxxxxxxx1864



136.      Online Collections                                Unsecured Claim                        $729.00
          Pob 1489
          Winterville, NC 28590
          xxxxxxxxxxxx6951



137.      OTR Fund                                          Unsecured Claim                    $3,752.00
          1305 Wycliff Ave Suite 140
          Dallas, TX 75207




138.      OTR Fund I, LLC                                   Secured Claim                     $18,240.00
          1305 Wycliff Ave Ste 104
          Dallas, TX, 75207-6212
          xx5622



139.      Paramount Recovery Sys                            Unsecured Claim                        $819.00
          Po Box 23369
          Waco, TX 76702
          xxxxxxxxxxxxxxxx7911



140.      Payday Loan of America                            Unsecured Claim                          $0.00
          105 Robino Court, Suite 409
          Wilmington, DE 19804




141.      Port Arthur Teachers FCU                          Unsecured Claim                        $685.00
          3001 Jimmy Johnson Blvd
          Port Arthur, TX 77642




                                                                                        Page 16
                   Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 132 of 137


 in re:    Bryan L.O. Ardoin                                                      19-36682
                                                    Debtor                          Case No. (if known)

                Creditor name and mailing address             Category of claim   Amount of claim
142.      Portfolio Recov Assoc                              Unsecured Claim                          $0.00
          120 Corporate Blvd Ste 100
          Norfolk, VA 23502
          xxxxxxxxxxxx8517



143.      Power Finance                                      Unsecured Claim                          $0.00
          12605 East Fwy
          Houston, TX 77015




144.      Power Finance of TX                                Unsecured Claim                        $365.00
          5301 Hollister Ste 100
          Houston, TX 77040




145.      Progressive County Mutual Ins.                     Unsecured Claim                          $0.00
          Dept 0598
          Carol Stream, IL 60132-0598




146.      Public Storage                                     Unsecured Claim                          $0.00
          4401 S. Tammarac Pkwy Ste B-101
          Denver, CO 80237




147.      Recovery Service Bureau                            Unsecured Claim                          $0.00
          PO Box 7369
          Beaumont, TX 77726-7369




148.      Reliant Energy                                     Unsecured Claim                        $222.00
          PO Box 3765
          Houston, TX 77253-3765




149.      Safeco Insurance Co                                Unsecured Claim                          $0.00
          PO Box 5687
          Denver, CO 80217




150.      Sage Capital Recovery                              Unsecured Claim                          $0.00
          1040 Kings Hwy N.
          Cherry Hill, NJ 08034




                                                                                         Page 17
                   Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 133 of 137


 in re:    Bryan L.O. Ardoin                                                     19-36682
                                                   Debtor                          Case No. (if known)

               Creditor name and mailing address             Category of claim   Amount of claim
151.      Sequium Asset Solution                            Unsecured Claim                    $3,592.00
          1130 Northchase Pkwy Se
          Marietta, GA 30067
          xxxx2958



152.      Settlers Cove Apts                                Unsecured Claim                    $1,155.00
          4045 Tradway Rd
          Beaumont, TX 77706




153.      Shell FCU                                         Unsecured Claim                        $917.00
          301 E 13th St
          Deer Park, TX 77536-3297




154.      Shell FCU                                         Unsecured Claim                          $0.00
          PO Box 578
          Deer Park, TX 77536




155.      Sound Phys Emerg Med                              Unsecured Claim                         $28.00
          PO Box 748996
          Los Angeles, CA 90074




156.      Southwest Credit Syste                            Unsecured Claim                        $146.00
          4120 International Pkwy
          Carrollton, TX 75007
          xxxx1312



157.      Spectrum                                          Unsecured Claim                        $125.00
          1460 Calder Ave
          Beaumont, TX 77702




158.      Sprint PCS                                        Unsecured Claim                          $0.00
          PO Box 361743
          Columbus, OH 43236-1743




159.      Sprint PCS                                        Unsecured Claim                          $0.00
          PO Box 3427
          Bloomington, IL 61072




                                                                                        Page 18
                   Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 134 of 137


 in re:    Bryan L.O. Ardoin                                                     19-36682
                                                   Debtor                          Case No. (if known)

               Creditor name and mailing address             Category of claim   Amount of claim
160.      Sprint Wireless                                   Unsecured Claim                        $326.00
          PO Box 4191
          Winfield, IL 60190-7000




161.      State Farm                                        Unsecured Claim                          $0.00
          8900 Amberglen Blvd
          Austin, TX 78729-1110




162.      Stream Energy                                     Unsecured Claim                        $203.00
          P.O. Box 192746
          Dallas, TX 75219




163.      Synergy Radiology Assoc                           Unsecured Claim                         $27.00
          PO Box 88087
          Chicago, IL 60680-1087




164.      T-Mobile                                          Unsecured Claim                        $325.00
          PO Box 742596
          Cincinnati, OH 45274




165.      Texan Credit                                      Unsecured Claim                          $0.00
          Po Box 130
          Timpson, TX 75975
          784



166.      Texas Children's Urgent Care                      Unsecured Claim                        $183.00
          PO Box 847116
          Dallas, TX 75284




167.      The Avenue Apts                                   Unsecured Claim                    $1,155.00
          2900 Nederland Ave
          Nedeland, TX 77627




168.      The Medical Center SE TX                          Unsecured Claim                        $678.00
          PO Box 27434
          Salt Lake City, UT 84127




                                                                                        Page 19
                   Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 135 of 137


 in re:    Bryan L.O. Ardoin                                                     19-36682
                                                   Debtor                          Case No. (if known)

               Creditor name and mailing address             Category of claim   Amount of claim
169.      TLRA                                              Unsecured Claim                          $0.00
          PO Box 650647
          Dept 518
          Dallas, TX 75265-0647



170.      TLRA                                              Unsecured Claim                          $0.00
          P.O. Box 650576
          Dallas, TX 75265-0576




171.      Triple A Auto Insurance                           Unsecured Claim                          $0.00
          PO Box 25036
          Santa Ana, CA 92799-5036




172.      TXU Electric                                      Unsecured Claim                          $0.00
          PO Box 660409
          Dallas, TX 75266-0409




173.      United Energy Cu                                  Unsecured Claim                    $1,044.00
          8790 Fm 1960 Bypass Rd W
          Humble, TX 77338
          xxxxxxxxxxxx0143



174.      United Energy Cu                                  Unsecured Claim                        $475.00
          8790 Fm 1960 Bypass Rd W
          Humble, TX 77338
          xxxxxxxxxxxx0992



175.      United Energy Cu                                  Unsecured Claim                         $20.00
          8790 Fm 1960 Bypass Rd W
          Humble, TX 77338
          xxxxxxxxxxxx0792



176.      United Energy CU                                  Unsecured Claim                          $0.00
          PO Box 815909
          Dallas, TX 75381-5909




177.      Us Dep Ed                                         Unsecured Claim                          $0.00
          Po Box 5609
          Greenville, TX 75403
          xxxxxxxxxxx1899




                                                                                        Page 20
                   Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 136 of 137


 in re:    Bryan L.O. Ardoin                                                     19-36682
                                                   Debtor                          Case No. (if known)

               Creditor name and mailing address             Category of claim   Amount of claim
178.      USAA Insurance Co                                 Unsecured Claim                          $0.00
          PO Box 33490
          San Antonio, TX 78265




179.      Verizon Wireless                                  Unsecured Claim                        $359.00
          National Recovery Operations
          Minneapolis, MN 55426
          xxxxxxxxxx0001



180.      Verizon Wireless                                  Unsecured Claim                          $0.00
          PO Box 660108
          Dallas, TX 75266-0108




181.      Villas at Colt Run                                Unsecured Claim                    $1,222.00
          7600 East Houston Road
          Houston, TX 77028




182.      Virtuoso Sourcing Grou                            Unsecured Claim                        $206.00
          4500 Cherry Creek Drive South
          Denver, CO 80246
          xxx4977



183.      Wells Fargo                                       Unsecured Claim                          $0.00
          PO Box 93399
          Albuquequer, NM 87199-3399




184.      Wells Fargo                                       Unsecured Claim                          $0.00
          1102 E Admiral Doyle Dr 7
          New Iberia, LA 70560




185.      West Law Group PLLC                               Unsecured Claim                          $0.00
          957 NASA Parkway #503
          Houston, TX 77058




186.      West Law Group PLLC                               Unsecured Claim                          $0.00
          James West
          10223 Broadway, Suite P553
          Pearland, TX 77584




                                                                                        Page 21
                   Case 19-36682 Document 7 Filed in TXSB on 12/11/19 Page 137 of 137


 in re:    Bryan L.O. Ardoin                                                                                           19-36682
                                                       Debtor                                                            Case No. (if known)

               Creditor name and mailing address                             Category of claim                        Amount of claim
187.      Woodforest Bank                                                  Unsecured Claim                                               $362.00
          PO Box 24459
          Houston, TX 77229




188.      World Finance                                                    Unsecured Claim                                                 $0.00
          3926 Avenue H #24
          Rosenberg, TX 77471




189.      World Finance                                                    Unsecured Claim                                               $632.00
          2231 Center St Suite C
          Deer Park, TX 77536




190.      World Finance Corporat                                           Unsecured Claim                                               $321.00
          3226 Nogalitos Ste 102
          San Antonio, TX 78225
          xxxxxxxx4001




  (The penalty for making a false statement or concealing property is a fine of up to $500,000 or imprisonment for up to 5 years or both.
  18 U.S.C. secs. 152 and 3571.)
                                                             DECLARATION
  I, Bryan L.O. Ardoin                                                                                                                    ,
  named as debtor in this case, declare under penalty of perjury that I have read the foregoing Numbered Listing of Creditors,
                  22
  consisting of ______  sheets (including this declaration), and that it is true and correct to the best of my information and belief.


        Debtor: /s/ Bryan L.O. Ardoin                                                Date: 12/11/2019
               Bryan L.O. Ardoin



       Spouse: /s/ Sherry Denise Scott                                               Date: 12/11/2019
               Sherry Denise Scott




                                                                                                                              Page 22
